Exhibit 10.5

BRIDGE NOTE PURCHASE AGREEMENT

DATED AS OF DECEMBER 7, 2009

AMONG

THE PRINCETON REVIEW, INC.,

AS ISSUER

THE GUARANTORS PARTY HERETO

AND

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS    1

Section 1.1.

   Defined Terms    1

Section 1.2.

   UCC Terms    28

Section 1.3.

   Accounting Terms and Principles    28

Section 1.4.

   Payments    29

Section 1.5.

   Interpretation    29 ARTICLE 2 THE NOTES    30

Section 2.1.

   The Notes    30

Section 2.2.

   Purchase of the Notes    30

Section 2.3.

   OID; AHYDO    30

Section 2.4.

   Payment of the Notes    30

Section 2.5.

   Optional Prepayments    31

Section 2.6.

   Mandatory Prepayments    31

Section 2.7.

   Interest    33

Section 2.9.

   Application of Payments    33

Section 2.10.

   Payments and Computations    34

Section 2.11.

   Evidence of Debt    35

Section 2.12.

   Reserved    35

Section 2.13.

   Reserved    35

Section 2.14.

   Taxes    36

Section 2.15.

   Substitution of Purchasers    38

Section 2.16.

   Modification of Senior Credit Documents    ARTICLE 3 CONDITIONS TO ISSUANCE
OF NOTES    38

Section 3.1.

   Conditions Precedent to Issuance of Notes    38 ARTICLE 4 REPRESENTATIONS AND
WARRANTIES    42

Section 4.1.

   Corporate Existence; Compliance with Law    42

Section 4.2.

   Note and Related Documents    43

Section 4.3.

   Ownership of Group Members    43

Section 4.4.

   Financial Statements    44

Section 4.5.

   Material Adverse Effect    45

Section 4.6.

   Solvency    45

Section 4.7.

   Litigation    45



--------------------------------------------------------------------------------

Section 4.8.

   Taxes    45

Section 4.9.

   Margin Regulations    46

Section 4.10.

   No Burdensome Obligations; No Defaults    46

Section 4.11.

   Investment Company Act    46

Section 4.12.

   Labor Matters    46

Section 4.13.

   ERISA    46

Section 4.14.

   Environmental Matters    47

Section 4.15.

   Intellectual Property    47

Section 4.16.

   Title; Real Property    48

Section 4.17.

   Full Disclosure    48

Section 4.18.

   Patriot Act    48

Section 4.19.

   Educational Permits    48

Section 4.20.

   Privacy Statements    49

Section 4.21.

   Insurance    49

Section 4.22.

   No Child Left Behind    49 ARTICLE 5 FINANCIAL COVENANTS    50

Section 5.1.

   Maximum Consolidated Total Leverage Ratio    50

Section 5.2.

   Maximum Consolidated Senior Leverage Ratio    51

Section 5.3.

   Minimum Consolidated Fixed Charge Coverage Ratio    51

Section 5.4.

   Capital Expenditures    52

Section 5.5.

   Capital Expenditures    52 ARTICLE 6 REPORTING COVENANTS    52

Section 6.1.

   Financial Statements    52

Section 6.2.

   Other Events    54

Section 6.3.

   Copies of Notices and Reports    55

Section 6.4.

   Taxes    55

Section 6.5.

   Labor Matters    55

Section 6.6.

   ERISA Matters    55

Section 6.7.

   Environmental Matters    56

Section 6.8.

   Other Information    56 ARTICLE 7 AFFIRMATIVE COVENANTS    56

Section 7.1.

   Maintenance of Corporate Existence    56

Section 7.2.

   Compliance with Laws, Etc    57

Section 7.3.

   Payment of Obligations    57



--------------------------------------------------------------------------------

Section 7.4.

   Maintenance of Property    57

Section 7.5.

   Maintenance of Insurance    57

Section 7.6.

   Keeping of Books    58

Section 7.7.

   Access to Books and Property    58

Section 7.8.

   Environmental    58

Section 7.9.

   Use of Proceeds    58

Section 7.10.

   Additional Guaranties    59

Section 7.11.

   Deposit Accounts; Securities Accounts and Cash Collateral Accounts    60

Section 7.12.

   [Reserved]    60

Section 7.13.

   Modification of Senior Documents    60

Section 7.14.

   Post-Closing    61

ARTICLE 8 NEGATIVE COVENANTS

   61

Section 8.1.

   Indebtedness    61

Section 8.2.

   Liens    63

Section 8.3.

   Investments    64

Section 8.4.

   Asset Sales    64

Section 8.5.

   Restricted Payments    65

Section 8.6.

   Prepayment of Indebtedness    66

Section 8.7.

   Fundamental Changes    67

Section 8.8.

   Change in Nature of Business    67

Section 8.9.

   Transactions with Affiliates    67

Section 8.10.

   Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments    68

Section 8.11.

   Modification of Certain Documents    68

Section 8.12.

   Accounting Changes; Fiscal Year    69

Section 8.13.

   Margin Regulations    69

Section 8.14.

   Compliance with ERISA    69

Section 8.15.

   Hazardous Materials    69

Section 8.16.

   Acquisition of Senior Credit Facilities Indebtedness    69

ARTICLE 9 EVENTS OF DEFAULT

   70

Section 9.1.

   Definition    70

Section 9.2.

   Remedies    72



--------------------------------------------------------------------------------

ARTICLE 10 MISCELLANEOUS    72

Section 10.1.

   Amendments, Waivers, Etc    72

Section 10.2.

   Assignments and Participations; Binding Effect    73

Section 10.3.

   Costs and Expenses    75

Section 10.4.

   Indemnities    76

Section 10.5.

   Survival    78

Section 10.6.

   Limitation of Liability for Certain Damages    78

Section 10.7.

   Purchaser-Creditor Relationship    78

Section 10.8.

   Right of Setoff    78

Section 10.9.

   Sharing of Payments, Etc    78

Section 10.10.

   Marshaling; Payments Set Aside    79

Section 10.11.

   Notices    79

Section 10.12.

   Reserved    80

Section 10.13.

   Governing Law    80

Section 10.14.

   Jurisdiction    80

Section 10.15.

   Waiver of Jury Trial    81

Section 10.16.

   Severability    81

Section 10.17.

   Execution in Counterparts    81

Section 10.18.

   Entire Agreement    81

Section 10.19.

   Use of Name    81

Section 10.20.

   Non-Public Information; Confidentiality    82

Section 10.21.

   Patriot Act Notice    82



--------------------------------------------------------------------------------

Exhibit A    -    Form of Assignment and Acceptance Exhibit B    -    Form of
Note Exhibit C    -    Form of Compliance Certificate Exhibit D    -    Form of
Guaranty and Security Agreement Schedule A    -    Adjusted EBITDA Schedule B   
-    EBITDA Addbacks Schedule I    -    Commitments Schedule II    -    Address
for Notice Schedule 4.2    -    Required Approvals Schedule 4.3    -    Joint
Ventures Schedule 4.8    -    Tax Matters Schedule 4.12    -    Labor Matters
Schedule 4.13    -    ERISA Schedule 4.14    -    Environmental Matters
Schedule 4.16    -    Locations of Real Property Schedule 4.19    -   
Educational Permits Schedule 4.21    -    Insurance Schedule 8.1    -   
Indebtedness Schedule 8.2    -    Liens Schedule 8.3    -    Investments



--------------------------------------------------------------------------------

This Bridge Note Purchase Agreement, dated as of December 7, 2009, is entered
into among THE PRINCETON REVIEW, INC. (the “Issuer”), the Collateral Agent (as
defined herein) and the Guarantors party hereto, and the Purchasers (as defined
below).

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1. Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Acquired Company” means Penn Foster Education Group, Inc.

“Acquisition” means the purchase by the Issuer of all of the outstanding Stock
of the Acquired Company pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
October 16, 2009, by and among The Princeton Review, Inc., Penn Foster Holdings,
LLC and Penn Foster Education Group, Inc.

“Affected Purchaser” has the meaning specified in Section 2.15.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Issuer; provided, further, that Sankaty shall not be an Affiliate of Bain
Capital. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, Bain Capital and
Prides Capital Fund I, LP shall be deemed Affiliates of the Loan Parties.

“Agreement” means this Bridge Note Purchaser Agreement.

“Approved Fund” means, with respect to any Purchaser, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit, and
(b) is advised or managed by (i) such Purchaser, (ii) any Affiliate of such
Purchaser or (iii) any Person (other than an individual) or any Affiliate of any
Person (other than an individual) that administers or manages such Purchaser.

“Assignment” means an assignment agreement entered into by a Purchaser, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 10.2 (with the consent of any party whose consent is required by
Section 10.2), in substantially the form of Exhibit A, or any other form
approved by the Required Purchasers.

“Bain Capital” means, collectively, Bain Capital Venture Fund 2007, L.P.,
BCVI-TPR Integral L.P. and any investment fund that is an Affiliate of Bain
Capital Venture Fund 2007, L.P. or BCVI-TPR Integral L.P.



--------------------------------------------------------------------------------

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Bridge Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the Closing Date, between the Purchasers and the Senior Credit Agent, and
acknowledged and agreed to by the Loan Parties, as the same may be amended,
restated or supplemented from time to time.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City.

“Canadian Subsidiary” means any Subsidiary organized under the laws of Canada or
any province or territory thereof.

“Capital Expenditures” means, for any Person for any period, (i) the aggregate
of all expenditures, whether or not made through the incurrence of Indebtedness,
by such Person and its Subsidiaries during such period for the acquisition,
leasing (pursuant to a Capital Lease), construction, replacement, repair,
substitution or improvement of fixed or capital assets or additions to equipment
and internal use software, in each case required to be capitalized under GAAP on
a Consolidated balance sheet of such Person and (ii) any capitalized product
development costs during such period that are required to be capitalized under
GAAP on a Consolidated balance sheet of such Person, excluding (a) interest
capitalized during construction and (b) any expenditure to the extent, for
purpose of the definition of Permitted Acquisition, such expenditure is part of
the aggregate amounts payable in connection with, or other consideration for,
any Permitted Acquisition consummated during or prior to such period.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Collateral Account” means a deposit account or securities account in the
name of the Issuer and under the control (as defined in the applicable UCC) of
the Secured Parties and (a) in the case of a deposit account, from which the
Issuer may not make withdrawals except as permitted by the Required Purchasers
and (b) in the case of a securities account, with respect to which the Secured
Parties shall be the entitlement holder and the only Person authorized to give
entitlement orders with respect thereto.

“Cash Equity Investment” means the transaction or series of transactions whereby
Bain Capital and certain co-investors reasonably acceptable to Required
Purchasers (including members of management of the Acquired Company, it being
understood that up to a portion of the investment by such management may consist
of a roll over of such management’s equity investment in the Acquired Company),
have made a cash equity contribution of at least $25,000,000 in the aggregate by
means of

 

2



--------------------------------------------------------------------------------

common stock or preferred stock having terms reasonably acceptable to Required
Purchasers, and that all of such cash has been contributed to Issuer and applied
to the payment of consideration for the Acquisition under the Acquisition
Agreement and related transaction costs).

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Purchaser or
(ii) any commercial bank that is (A) organized under the laws of the United
States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change in Control” means the occurrence of one or more of the following events:

(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Issuer to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
in effect on the date hereof),

(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than Bain Capital and its Affiliates, of
30% or more of the outstanding shares of the Voting Stock of the Issuer,

(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Issuer by Persons who were neither (a) nominated by the
current board of directors or selected by the Persons who were the holders of
the Issuer’s preferred stock on the Closing Date nor (b) appointed by directors
so nominated, or

(d) the holders of the Issuer’s preferred stock, other than Bain Capital and its
Affiliates, appoint a majority of the seats on the board of directors of the
Issuer.

 

3



--------------------------------------------------------------------------------

“Change in Control Prepayment Premium” means, in the case of any prepayment of
the Notes following the occurrence of a Change in Control, as of any date of
determination:

(a) prior to the twenty-four month anniversary of the Closing Date, an amount
equal to the sum of (i) all interest and fees that would otherwise be due and
payable with respect to such amount paid (but for the prepayment) from the date
of such prepayment through and including the twenty-four month anniversary of
the Closing Date (computed at a discount equal to the Treasury Rate then in
effect plus 50 basis points) and (ii) an amount equal to the product of the
principal amount to be prepaid multiplied by 2%; and

(b) following the expiration of the twenty-four month anniversary of the Closing
Date, an amount equal to the product of the principal amount to be prepaid
multiplied by 1%.

“Closing Date” means the first date on which the Notes are issued.

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Collateral Agent has the meaning set forth in Section 11.1.

“Collateral Agent-Related Persons” means Sankaty Advisors LLC, together with its
Affiliates, officers, directors, employees, attorneys, and agents.

“Commitment” means, with respect to each Purchaser, the commitment of such
Purchaser to purchase Notes from the Issuer on the Closing Date, which
commitment is in the amount set forth opposite such Purchaser’s name on
Schedule I under the caption “Commitment”. The aggregate amount of the
Commitments equals $40,816,327.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

“Consolidated EBITDA” means, with respect to any Person for any period,

(a) the Consolidated Net Income of such Person for such period plus

(b) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication,

 

4



--------------------------------------------------------------------------------

(i) any provision for United States federal income taxes or other taxes measured
by income,

(ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness,

(iii) any loss from extraordinary items,

(iv) any depreciation, depletion and amortization expense,

(v) any aggregate net loss on the Sale of property outside the ordinary course
of business,

(vi) any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts receivable and inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants,

(vii) restructuring charges of the Issuer incurred in Fiscal Year 2009 in an
aggregate amount not to exceed $5,200,000 through September 30, 2009 as set
forth on Schedule A hereto; and other restructuring amounts incurred in periods
in Fiscal Year 2010 and thereafter as proposed by the Issuer and approved by a
third party auditor and as reasonably agreed to by the Required Purchasers for
the purpose of normalizing EBITDA, including adjustments for system integration
and upgrade costs, duplicate technology and related costs of improving
technology efficiencies, in each case determined on a consolidated basis in
accordance with GAAP,

(viii) in connection with all Related Transactions, (A) (i) all financial
advisory fees, accounting fees, legal fees and other similar fees, transaction
expenses and related out-of-pocket costs (to the extent not capitalized)
incurred by all Group Members and (ii) non-recurring cash charges resulting from
severance, restructuring, and integration incurred within 12 months from the
Closing Date as a result of the Acquisition as reasonably agreed to by the
Required Purchasers and so long as such amounts in clauses (i) and (ii) do not
exceed $10,800,000 in the aggregate, and (B) an amount equal to the annualized
cost savings implemented within 12 months from the Closing Date for headcount
reductions and combined back office operations resulting from the Acquisition as
reasonably agreed to by the Required Purchasers and not to exceed $1,000,000 in
the aggregate as set forth on Schedule B hereto,

(ix) in connection with all Permitted Acquisitions (regardless of whether
actually consummated)(or any other acquisition not meeting the definition of
“Permitted Acquisition” but as to which the Required Purchasers had waived the
relevant criteria set forth in the definition of “Permitted Acquisition”), all
financial advisory fees, accounting fees, legal fees and other similar fees,
transaction expenses and related out-of-pocket costs incurred by all Group
Members, as reasonably agreed to by the Required Purchasers, and non-

 

5



--------------------------------------------------------------------------------

recurring cash charges resulting from severance incurred within the first 12
months of the date of such Permitted Acquisition in an amount not to exceed
$500,000 in the aggregate and reasonably agreed to by the Required Purchasers
and resulting therefrom, and

(x) (1) start-up expenses as agreed to by Required Purchasers incurred in
connection with or on behalf of other investments made in the Strategic Ventures
in an aggregate amount not to exceed $7,500,000 in the aggregate over the term
of this Agreement and (2) any losses from the Strategic Ventures to the extent
not offset by positive contributions to Consolidated Net Income from the
Strategic Ventures; provided that, losses from Strategic Ventures shall not
exceed $2,500,000 in any trailing twelve month period, and

minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income and without duplication,

(i) any credit for United States federal income taxes or other taxes measured by
net income,

(ii) any interest income,

(iii) any gain from extraordinary items and any other non-recurring gain,

(iv) any aggregate net gain from the Sale of property (other than accounts (as
defined in the applicable UCC) and inventory) out of the ordinary course of
business by such Person, (v) any other non-cash gain, including any reversal of
a charge referred to in clause (b)(vi) above by reason of a decrease in the
value of any Stock or Stock Equivalent,

(v) any other cash payment in respect of expenditures, charges and losses that
have been added to Consolidated EBITDA of such Person pursuant to clause (b)(vi)
above in any prior period and

(vi) any excess positive contributions to Consolidated Net Income from the
Strategic Ventures which are not Loan Parties exceeding 10% of Consolidated
EBITDA in the aggregate or such higher amount as agreed to by the Required
Purchasers.

Notwithstanding the foregoing, EBITDA for each of the quarters during the 12
month period ending on September 30, 2009 shall be calculated in accordance with
Schedule A attached hereto.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) Consolidated EBITDA of such Person for such period
minus Consolidated Capital Expenditures of such Person for such period (other
than (i) Capital Expenditures from Permitted Reinvestments, (ii) Excluded
Capital Expenditures used to purchase Growth Capital Expenditures, (iii)

 

6



--------------------------------------------------------------------------------

Excluded Capital Expenditures used to make investments in or to purchase
Strategic Ventures; and (iv) Capital Expenditures in Fiscal Year 2009 relating
to the Oracle system upgrade in an amount not to exceed $3,300,000, minus the
total liability for United States federal income taxes and other taxes measured
by net income actually payable by such Person in respect of such period to
(b) the Consolidated Fixed Charges of such Person for such period.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Cash
Interest Expense of such Person for such period, (b) the principal amount of
Consolidated Total Debt of such Person (excluding Strategic Ventures) having a
scheduled due date during such period, (c) all cash dividends payable by such
Person and its Subsidiaries on Stock in respect of such period to Persons other
than such Person and its Subsidiaries (other than Restricted Payments permitted
under Section 8.5(c)) and (d) all commitment fees and other costs, fees and
expenses payable by such Person and its Subsidiaries during such period in order
to effect, or because of, the incurrence of any Indebtedness.

“Consolidated Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any event, (i) interest capitalized during such
period and net costs under Interest Rate Contracts for such period and (ii) all
fees, charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

“Consolidated Senior Leverage Ratio” has the meaning defined in the Senior
Credit Agreement as in effect on the date hereof.

“Consolidated Total Debt” of any Person means all Indebtedness (other than the
Junior Subordinated Notes) of a type described in clause (a), (b), (c)(i),
(d) or (f) of the definition thereof and without duplication all Guaranty
Obligations with respect to any such Indebtedness, including, without
limitation, all Guaranty Obligations of a Loan Party with respect to
Indebtedness of a Strategic Venture, in each case of such Person and its
Subsidiaries (other than any Subsidiary of such Person that is a Strategic
Venture) on a Consolidated basis.

“Consolidated Total Leverage Ratio” means, with respect to any Person as of any
date, the ratio of (a) Consolidated Total Debt of such Person outstanding as of
such date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters ending on or before such date.

 

7



--------------------------------------------------------------------------------

“Contingent Indemnification Obligations” means, as of any date of determination,
Obligations for taxes, expenses, costs, indemnification or damages (excluding
principal of, interest on and fees relating to Indebtedness) in respect of which
no claim or demand for payment has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee).

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Required Purchasers, among
the Purchasers, the financial institution or other Person at which such account
is maintained or with which such entitlement or contract is carried and the Loan
Party maintaining such account, effective to grant “control” (as defined under
the applicable UCC) over such account to the Purchasers.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Required Purchasers.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Required Purchasers.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

“Corporate Chart” means a document in form reasonably acceptable to the Required
Purchasers and setting forth, as of a date set forth therein, for each Person
that is a Loan Party, that is subject to Section 7.10 or that is a Subsidiary or
joint venture of any of them, (a) the full legal name of such Person, (b) the
jurisdiction of organization and any organizational number and tax
identification number of such Person, (c) the location of such Person’s chief
executive office (or, if applicable, sole

 

8



--------------------------------------------------------------------------------

place of business) and (d) for each Loan Party (other than the Issuer) the
number of shares of each class of Stock of such Person authorized, the number
outstanding and the number and percentage of such outstanding shares for each
such class owned, directly or indirectly, by any Loan Party or any Subsidiary of
any of them.

“Credit Parties” means the Purchasers, each other Indemnitee and any other
holder of any Obligation of any Loan Party; and each, individually, a “Credit
Party”.

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due and payable or that
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

(b) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;

(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases) sales or
other trade contracts (other than for the repayment of borrowed money) or
(iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);

(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(e) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;

(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such real property;

(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) on the fee
interests in any real property subject to any lease, (iv) for amounts not yet
due or that are being contested in good faith by appropriate proceedings
diligently conducted and (v) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and

 

9



--------------------------------------------------------------------------------

(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the initial
syndication of the Facilities and (b) all other documents filed by any Group
Member with the United States Securities and Exchange Commission.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“Educational Body” means any person, entity or organization, whether
governmental, government chartered, private or quasi-private (including, without
limitation, any accrediting body) that engages in granting or withholding
Educational Permits for, administers financial assistance to or for students of,
provides a license or authorization necessary for an institution to provide
education in a state or otherwise regulates or accredits schools in accordance
with standards relating to the performance, operation, financial conditions or
academic standards of such schools, including, without limitation, the
accrediting agencies and educational organizations set forth in Schedule 4.19.

“Educational Permit” means any license, permit, participation agreement,
consent, franchise, approval, authorization, certificate or accreditation issued
or required by law to be issued by any Educational Body to an educational
institution with respect to any aspect of such institutions’ operations,
including, without limitation, the permits, filings and notifications set forth
in Schedule 4.19.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or other equivalent service.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

 

10



--------------------------------------------------------------------------------

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, including the off-site disposal or transport or
arrangement thereof, of Hazardous Materials, in each case, whether on, prior or
after the date hereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due,
(h) the imposition of a lien under Section 430(k) of the Code or Section 303(k)
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder and (j) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” has the meaning specified in the Senior Credit Agreement.

“Excluded Capital Expenditures” means Capital Expenditures funded, directly or
indirectly, from the proceeds of the amount of the Cash Equity Investment in
excess of $25,000,000 made on the Closing Date or from the proceeds of Excluded
Stock Issuances made after the Closing Date.

“Excluded Stock Issuances” means the issuance or Sale by the Issuer of its own
Stock (which may include up to an aggregate of $15,000,000 of proceeds from the
issuance of Stock which constitutes Indebtedness under clause (g) of the
definition of Indebtedness) after the Closing Date, to the extent the proceeds
thereof up to an aggregate amount not to exceed

 

11



--------------------------------------------------------------------------------

$30,000,000 are to be used for Permitted Acquisitions, Capital Expenditures,
payment of expenses incurred in connection with or on behalf of other
investments made in the Strategic Ventures and other growth capital needs of the
Issuer; provided, however, that (x) the proceeds of such Excluded Stock
Issuances shall not be used to cure any Default or Event of Default pursuant to
Articles 5, 6, 7 or 8 hereof and (y) no such Excluded Stock Issuances shall be
permitted if an Event of Default has occurred and is continuing.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Person; provided that no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.

“Excluded Taxes” has the meaning specified in Section 2.14.

“Existing Agents” means Wells Fargo Foothill, LLC and General Electric Capital
Corporation.

“Existing Credit Agreements” means (i) that certain Credit Agreement, dated as
of July 2, 2008, among the Issuer, the lenders party thereto and Wells Fargo
Foothill, LLC and (ii) that certain Credit Agreement, dated as of March 27,
2007, by and among the Acquired Company, the lenders party thereto and General
Electric Capital Corporation, as agent.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Required
Purchasers.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or Section 6.1.

“Fiscal Quarter” means each 3 fiscal month period ending on
March 31, June 30, September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

 

12



--------------------------------------------------------------------------------

“Flood Insurance” means, for any real property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Notes
and any prior liens on the real property up to the maximum policy limits set
under the National Flood Insurance Program, or as otherwise required by Required
Purchasers, with deductibles not to exceed $50,000.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the FASB Accounting
Standards Codification as of the date of determination. Subject to Section 1.3,
all references to “GAAP” shall be to GAAP applied consistently with the
principles used in the preparation of the Financial Statements described in
Section 4.4(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members” means, collectively, the Issuer and its Subsidiaries (excluding
the Strategic Ventures).

“Group Members’ Accountants” means PricewaterhouseCoopers LLP or other
nationally-recognized independent registered certified public accountants
acceptable to the Required Purchasers.

“Growth Capital Expenditures” means Capital Expenditures consisting of
investments by the Loan Parties in new facilities, systems, products and
equipment, new business offices and expansion of existing buildings, product
development, Investments related to a new corporate image, new communications
and technology equipment and new equipment required to meet growing demand.

“Guarantor” means each of Issuer’s existing and subsequently acquired or formed
direct and indirect subsidiaries (each, a “Subsidiary Guarantor”), other than an
Excluded Foreign Subsidiary and a Strategic Venture, and each other Person that
enters into any Guaranty Obligation with respect to any Obligation of any Loan
Party.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit D, among the Secured Parties, the Issuer and
Guarantors from time to time party thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business),

 

13



--------------------------------------------------------------------------------

co-making, discounting with recourse or sale with recourse by such Person of any
primary obligation, (b) the incurrence of reimbursement obligations with respect
to any letter of credit or bank guarantee in support of any primary obligation,
(c) the existence of any Lien, or any right, contingent or otherwise, to receive
a Lien, on the property of such Person securing any part of any primary
obligation and (d) any liability of such Person for a primary obligation through
any Contractual Obligation (contingent or otherwise) or other arrangement (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
security therefor or to provide funds for the payment or discharge of such
primary obligation (whether in the form of a loan, advance, stock purchase,
capital contribution or otherwise), (ii) to maintain the solvency, working
capital, equity capital or any balance sheet item, level of income or cash flow,
liquidity or financial condition of any primary obligor, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party to any Contractual Obligation, (iv) to purchase, sell or lease
(as lessor or lessee) any property, or to purchase or sell services, primarily
for the purpose of enabling the primary obligor to satisfy such primary
obligation or to protect the holder of such primary obligation against loss or
(v) to supply funds to or in any other manner invest in, such primary obligor
(including to pay for property or services irrespective of whether such property
is received or such services are rendered); provided, however, that “Guaranty
Obligations” shall not include (x) endorsements for collection or deposit in the
ordinary course of business and (y) product warranties given in the ordinary
course of business. The outstanding amount of any Guaranty Obligation shall
equal the outstanding amount of the primary obligation so guaranteed or
otherwise supported or, if lower, the stated maximum amount for which such
Person may be liable under such Guaranty Obligation.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 365 days after the Maturity Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; provided that the Non-Convertible E Preferred Shares issued on the
Closing Date, and any replacement securities issued with respect thereto, shall
not be “Indebtedness” hereunder, (h) all payments that would be required to be
made in respect of

 

14



--------------------------------------------------------------------------------

any Hedging Agreement in the event of a termination (including an early
termination) on the date of determination and (i) all Guaranty Obligations for
obligations of any other Person constituting Indebtedness of such other Person;
provided, however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item, (y) any
such item is secured by a Lien on such Person’s property or (z) any other Person
has a right, contingent or otherwise, to cause such Person to become liable for
any part of any such item or to grant such a Lien.

“Indemnified Matter” has the meaning specified in Section 10.4.

“Indemnitee” has the meaning specified in Section 10.4.

“Initial Projections” means those financial projections, dated December 4, 2009,
covering the Fiscal Years ending in 2009 through 2015 and delivered to the
Purchasers by the Issuer prior to the date hereof.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Payment Date” means March 31, June 30, September 30 and December 31 of
each year commencing on March 31, 2010 and ending on the Maturity Date, provided
that if any one of the foregoing dates is not a Business Day, such “Interest
Payment Date shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the applicable interest rate during such extension.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or

 

15



--------------------------------------------------------------------------------

Cash Equivalents in exchange for consideration of lesser value); provided,
however, that such Investment shall be valued at the difference between the
value of the consideration for such Sale and the fair market value of the
property Sold.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), granting any right title and interest in or relating to any
Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Junior Subordinated Documents” means the Junior Subordinated Securities
Purchase Agreement and all documents and instruments executed in connection
therewith.

“Junior Subordinated Subordination Agreement” means, to the extent entered into,
the Subordination Agreement, by and between the Purchasers and/or the Collateral
Agent and the holders of the Junior Subordinated Notes, and acknowledged and
agreed to by the Loan Parties, as the same may be amended, restated or
supplemented from time to time.

“Junior Subordinated Notes” means the 17.5% Junior Subordinated Notes, in an
aggregate principal amount of approximately $25,510,204, issued by the Issuer in
Dollars on the Closing Date.

“Junior Subordinated Securities Purchase Agreement” means that certain Junior
Subordinated Securities Purchase Agreement, dated as of the Closing Date by and
among the Issuer and the holders of the Junior Subordinated Notes, as amended,
restated or supplemented from time to time in accordance with the terms of the
Junior Subordinated Subordination Agreement.

“Landlord Waiver” means a letter in form and substance reasonably acceptable to
the Collateral Agent and executed by a landlord in respect of personal or mixed
property of any Loan Party located at any leased premises of any Loan Party
pursuant to which such landlord, among other things, waives or subordinates on
terms and conditions reasonably acceptable to the Collateral Agent any Lien such
landlord may have in respect of such personal or mixed property.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

16



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
and Security Agreement, the Mortgages, the Control Agreements, and, when
executed, each document executed by a Loan Party and delivered to the Purchasers
in connection with or pursuant to any of the foregoing or the Obligations,
together with any modification of any term, or any waiver with respect to, any
of the foregoing.

“Loan Party” means the Issuer and each Guarantor.

“Maintenance Capital Expenditures” means Capital Expenditures consisting of
investments by the Loan Parties in existing facilities, products, publications,
and equipment, renewal of equipment, machinery and existing systems, Investments
to comply with new standards and all other preventive maintenance expenses.

“Material Adverse Effect” means,

(A) on the Closing Date, any change or event that has had a material adverse
effect, individually or collectively, on the business, assets, liabilities,
operations, results of operations or financial condition of the Issuer, the
Acquired Company, or any of their subsidiaries, taken as a whole, other than any
change or effect that results or arises from or relates to

(i) (w) changes in economic, regulatory or political conditions, financial,
securities or other market conditions or prevailing interest rates, (x) acts of
war, declared or undeclared, armed hostilities or acts of terrorism, (y) changes
in the industry in which Issuer, the Acquired Company, or any of their
subsidiaries operates or (z) changes in (including changes in interpretation or
application of) laws, regulations or accounting standards, principles or
interpretations, to the extent, in the cases clauses (w), (x), (y) and (z), such
changes or acts do not disproportionately affect Issuer, the Acquired Company,
or any of their subsidiaries, relative to other entities in Issuer’s, the
Acquired Company’s, or any of their subsidiaries’ industry,

(ii) seasonal variations in the Issuer’s, the Acquired Company’s, or any of
their subsidiaries’ business or

(iii) the announcement of the Acquisition or the performance of obligations
under the Acquisition Agreement; provided, that in no event shall the mere
failure of Issuer, the Acquired Company or any of their subsidiaries to meet
budgeted or projected revenues or earnings constitute, in and of itself, a
Material Adverse Effect and

(B) at all times thereafter, an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of

(i) the financial condition, business, performance, operations or property of
the Group Members, taken as a whole,

 

17



--------------------------------------------------------------------------------

(ii) the ability of any Loan Party to perform its obligations under any Loan
Document and

(iii) the validity or enforceability of any Loan Document or the rights and
remedies of the Purchasers and the other Secured Parties under any Loan
Document.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

“Maturity Date” has the meaning specified in Section 2.4(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Purchasers as security for the
Obligations.

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Purchasers for such title insurer to
deliver endorsements to such title insurance as reasonably requested by the
Purchasers), environmental assessments and reports, appraisals required to
comply with FIRREA and evidence regarding recording and payment of fees,
insurance premium and taxes) that the Required Purchasers may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on such parcel of real
property in favor of the Secured Parties, subject only to such Liens as the
Required Purchasers may approve.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith (excluding any such amounts paid to any Affiliate of
Issuer), (ii) taxes paid or reasonably estimated to be payable as a result
thereof and (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations and Indebtedness owing to any Group Member) secured
by the property subject thereto or (b) any sale or issuance of Stock or
incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses (excluding any such amounts paid to any Affiliate of Issuer), in each
case incurred in connection

 

18



--------------------------------------------------------------------------------

with such transaction; provided, however, that any such proceeds received by any
Subsidiary of the Issuer that is not a Wholly Owned Subsidiary of the Issuer
shall constitute “Net Cash Proceeds” only to the extent of the aggregate direct
and indirect beneficial ownership interest of the Issuer therein.

“Non-Convertible E Preferred Shares” means those certain Non-Convertible E
Preferred Shares, issued in an aggregate principal amount of at least
$40,00,000, issued by the Issuer on the Closing Date.

“Non-Excluded Taxes” means any Taxes other than Excluded Taxes and Other Taxes.

“Non-U.S. Purchaser Party” means each Purchaser, each SPV and each participant,
in each case that is not a Domestic Person.

“Note” means a promissory note of the Issuer, in substantially the form of
Exhibit B, payable to the order of a Purchaser in a principal amount equal to
the amount of such Purchaser’s Commitment.

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to any Purchaser, any participant, any other Secured Party or any SPV
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (a) if
such Loan Party is the Issuer, all Notes, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursements of up to a maximum of two counsel for all Purchasers, except
that if there shall be a conflict of interest, as determined by the Purchasers
in their reasonable discretion on advice of counsel, the Purchasers may engage
and be reimbursed for additional counsel, and except that Purchasers may retain
and be reimbursed for such special and/or local counsel as they reasonably
determine are necessary), interest, commissions, charges, costs, disbursements,
indemnities and reimbursement of amounts paid and other sums chargeable to such
Loan Party under any Loan Document.

“Other Taxes” has the meaning specified in Section 2.14(c).

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case having the force of law and applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

19



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions:

(a) the aggregate amounts payable in connection with, and other consideration
for (in each case, including all transaction costs and all Indebtedness,
liabilities and Guaranty Obligations incurred or assumed in connection therewith
or otherwise reflected in a Consolidated balance sheet of the Issuer and the
Proposed Acquisition Target), such Proposed Acquisition shall not exceed
$11,500,000 and all Permitted Acquisitions during the term of this Agreement
shall not exceed $46,000,000 in the aggregate,

(b) the Required Purchasers shall have received reasonable advance notice of
such Proposed Acquisition including a reasonably detailed description thereof at
least 30 days prior to the consummation of such Proposed Acquisition (or such
later date as may be agreed by the Required Purchasers) and on or prior to the
date of such Proposed Acquisition, the Required Purchasers shall have received
copies of the acquisition agreement and related Contractual Obligations and
other documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Required Purchasers, and

(c) as of the date of consummation of any transaction as part of such Proposed
Acquisition and after giving effect to all transactions to occur on such date as
part of such Proposed Acquisition, and, after giving effect to such Permitted
Acquisition, the representations and warranties in Article 4 shall be true and
correct in all material respects as of such date (except to the extent they
expressly relate to an earlier date), the Issuer shall be in compliance with the
financial covenants set forth in Article 5 on a Pro Forma Basis as of the last
day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder and no Default or Event of Default shall have occurred and
be continuing.

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, and (d) is
not secured by any property or any Lien other than those securing such Permitted
Indebtedness; provided, however, that, notwithstanding the foregoing, (x) the
terms of such Permitted Indebtedness may be modified as part of such Permitted
Refinancing if such modification would have been permitted pursuant to
Section 8.11 and (y) no Guaranty Obligation for such Indebtedness shall
constitute part of such Permitted Refinancing unless similar Guaranty
Obligations with respect to such Permitted Indebtedness existed and constituted
Permitted Indebtedness prior to such refinancing or extension.

 

20



--------------------------------------------------------------------------------

“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Issuer or
any of its Subsidiaries (including through a Permitted Acquisition) or, if such
Property Loss Event involves loss or damage to property, to repair such loss or
damage.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Personal Information” means any information that uniquely identifies, or allows
the contact or location, of an individual.

“Prepayment Premium” means, in the case of any optional or mandatory prepayment
of the Notes (including, without limitation, upon the acceleration of the
Obligations following the occurrence of an Event of Default, but excluding any
prepayment of the Notes as a result of a Change in Control), as of any date of
determination:

(a) on or before the first year anniversary of the Closing date, no additional
amount shall be due and owing;

(b) after the first year anniversary of the Closing Date and on or before the
eighteenth month anniversary of the Closing Date, an amount equal to the product
of the principal amount to be prepaid multiplied by 2%;

(c) after the eighteenth month anniversary of the Closing Date and on or before
the twenty-fourth month anniversary of the Closing Date, an amount equal to the
product of the principal amount to be prepaid multiplied by 3%;

(d) after the twenty-fourth month anniversary of the Closing Date and on or
before the thirtieth month anniversary of the Closing Date, an amount equal to
the product of the principal amount to be prepaid multiplied by 4%; and

(e) after the thirtieth month anniversary of the Closing Date, an amount equal
to the product of the principal amount to be prepaid multiplied by 5%.

“Privacy Statements” means, collectively, any and all of the privacy policies
published on the company sites or otherwise made available by the Issuer
regarding the collection, retention, use and distribution of any Personal
Information including the policies disclosing rights under the Family
Educational Rights and Privacy Act.

“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(d).

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate,

 

21



--------------------------------------------------------------------------------

Financial Statement or other document provided to the Purchasers in connection
herewith, in accordance with Regulation S-X of the Securities Act of 1933.

“Pro Forma Transaction” means any transaction consummated as part of the
Acquisition or any Permitted Acquisition, together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness.

“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Proposed Acquisition” means (a) any proposed acquisition that is consensual
and, if required, approved by the board of directors of such Proposed
Acquisition Target, of all or substantially all of the assets or Stock of any
Proposed Acquisition Target by the Issuer or any Subsidiary of the Issuer or
(b) any proposed merger of any Proposed Acquisition Target with or into the
Issuer or any Subsidiary of the Issuer (and, in the case of a merger with the
Issuer, with the Issuer being the surviving corporation).

“Proposed Acquisition Target” means any Domestic Person or any brand, line of
business, division, branch, operating division or other unit operation of any
Person located in the United States.

“Pro Rata Outstandings” of any Purchaser at any time, means the outstanding
principal amount of the Notes owing to such Purchaser at such time.

“Pro Rata Share” means, with respect to any Purchaser at any time, the
percentage obtained by dividing (a) the sum of the Pro Rata Outstandings of such
Purchaser by (b) the sum of the Pro Rata Outstandings of all Purchasers.

“Purchaser” means, collectively, each financial institution or other Person that
(a) is listed on the signature pages hereof as a “Purchaser” or (b) from time to
time becomes a party hereto by execution of an Assignment, in each case together
with its successors.

“Register” has the meaning specified in Section 2.11(b).

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Issuer.

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 180th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Issuer shall have notified the Purchasers of the
Issuer’s determination not to make Permitted Reinvestments with such Net Cash
Proceeds, (c) the occurrence of

 

22



--------------------------------------------------------------------------------

any Event of Default set forth in Section 9.1(e)(ii) and (d) 5 Business Days
after the delivery of a notice by the Required Purchasers to the Issuer during
the continuance of any other Event of Default.

“Related Documents” means, collectively, the Acquisition Agreement, the Junior
Subordinated Documents, the Senior Subordinated Documents, the documents
governing the issuance of Non-Convertible E Preferred Shares, the Senior Credit
Documents, the payoff letters with respect to the Existing Credit Agreements
executed and delivered to the Purchasers in connection with Section 3.1(a)(xii)
and each other document executed with respect to any of the foregoing or any
Related Transaction.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article 3) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means, collectively, the consummation of the Acquisition,
the making of the Senior Loans, the issuance of the Notes hereunder, the
issuance of the Senior Subordinated Notes, the issuance of the Junior
Subordinated Notes, the issuance of the Non-Convertible E Preferred Shares, the
Cash Equity Investment, the execution and delivery of all Related Documents and
the payment of all related fees, costs and expenses.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Purchasers” means, at any time, Purchasers having at such time in
excess of 55% of the Pro Rata Outstandings; provided that at any time there are
2 or more Purchasers, Required Purchasers shall be at least 2 Purchasers.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements delivered hereunder and, with
respect to the

 

23



--------------------------------------------------------------------------------

Corporate Chart and other documents delivered pursuant to Section 6.1(e),
documents delivered on the Closing Date and documents delivered pursuant to
Section 7.10, the secretary or assistant secretary of such Person or any other
officer responsible for maintaining the corporate and similar records of such
Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Issuer or any of its Subsidiaries, in each
case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent and (b) any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations), of any Stock or Stock Equivalent of any
Group Member or of any direct or indirect parent entity of the Issuer, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.

“Revolving Credit Commitments” has the meaning specified in the Senior Credit
Agreement.

“Revolving Credit Facility” has the meaning specified in the Senior Credit
Agreement.

“Revolving Credit Outstandings” has the meaning specified in the Senior Credit
Agreement.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Sankaty” has the meaning specified in Section 11.1.

“Secured Parties” means the Purchasers, each other Indemnitee and any other
holder of any Obligation of any Loan Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at

 

24



--------------------------------------------------------------------------------

maturity, collection of or other disposal, with or without recourse, of any
notes or accounts receivable. Conjugated forms thereof and the nouns “Sale” and
“Sold” have correlative meanings.

“Senior Credit Agent” means General Electric Capital Corporation together with
its successors and assigns.

“Senior Credit Agreement” means that certain Credit Agreement dated as of the
Closing Date by and among the Issuer and the lenders named therein, and Senior
Credit Agent, as amended, restated or supplemented from time to time in
accordance with the terms of the Bridge Intercreditor Agreement.

“Senior Credit Documents” means the Senior Credit Agreement and all documents
and instruments executed in connection therewith.

“Senior Loans” means loans made under the Senior Credit Agreement.

“Senior Subordinated Documents” means the Senior Subordinated Note Purchase
Agreement and all documents and instruments executed in connection therewith.

“Senior Subordinated Subordination Agreement” means, to the extent entered into,
the Subordination Agreement, by and between the Purchasers and/or the Collateral
Agent and the holders of the Senior Subordinated Notes, and acknowledged and
agreed to by the Loan Parties, as the same may be amended, restated or
supplemented from time to time.

“Senior Subordinated Note Purchase Agreement” means that certain Senior
Subordinated Note Purchase Agreement, dated as of the Closing Date by and among
the Issuer and the holders of the Senior Subordinated Notes, as amended,
restated or supplemented from time to time in accordance with the terms of the
Senior Subordinated Subordination Agreement.

“Senior Subordinated Notes” means the Notes issued by the Issuer in Dollars on
the Closing Date pursuant to the Senior Subordinated Note Purchase Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Purchaser to the other Purchasers.

 

25



--------------------------------------------------------------------------------

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options, restricted stock
units or other rights to purchase, subscribe for or otherwise acquire any Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

“Strategic Ventures” means one or more joint ventures or partnerships to which
any Loan Party is a party, or any other Investment made by any Loan Party in
another Person, whether or not such joint venture, partnership or other Person
is itself a Subsidiary, satisfying the following conditions:

(a) Community College Initiative. Relationships with community colleges to
assist the expansion of their capacity to offer courses in the allied health
fields pursuant to agreements which provide for (i) the Issuer or another Loan
Party providing capital and a facility to the community college to allow the
community college to create a special institute that would develop and offer
courses (or offering certain existing courses) separate and apart from the other
courses offered by the college, (ii) an operating budget agreed to by both the
college and the Issuer or such other Loan Party each year and (iii) the Issuer
or such other Loan Party taking the risk of any losses incurred by the
institute, and also being entitled to all the profits of the institute.

(b) National Labor College (of the AFL/CIO). Pursuant to an agreement reasonably
approved by the Required Purchasers, the Issuer or another Loan Party partnering
with The National Labor College to expand the National Labor College’s
enrollment by creating on-line educational opportunities as well as enhanced
land-based opportunities pursuant to which the Issuer or another Loan Party
would make commitments to contribute capital and certain products and services,
and in return would receive compensation in the form of a profits interest in
the venture, as well as other possible revenue streams.

(c) Channel Marketing Partnerships. Pursuant to agreements reasonably approved
by the Required Purchasers, the Issuer or another Loan Party partnering with
entities such as (i) the National Education Association (“NEA”) which have large
membership, customer or client bases to which educational services may be
marketed to for purposes including, but not limited to, creating a national
Masters of Education program and (ii) The University of Northern Iowa (“UNI”)
for purposes of creating a program to facilitate the granting of masters degrees
to teachers pursuant to which (x) UNI would be the degree granting institution
and provide, among other things, teachers and course material and (y) the Issuer
would provide, among other things, an online learning platform and marketing
expertise.

“Subordination Agreements” means the Bridge Intercreditor Agreement, the Junior
Subordinated Subordination Agreement and the Senior Subordinated Subordination
Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

26



--------------------------------------------------------------------------------

“Substitute Purchaser” has the meaning specified in Section 2.15(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Tax Affiliate” means, (a) the Issuer and its Subsidiaries and (b) any Affiliate
of the Issuer with which the Issuer files or is eligible to file consolidated,
combined or unitary tax returns.

“Tax Returns” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.14.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Treasury Rate” shall mean the yield to maturity at the time of computation of
U.S. Treasury securities with a constant maturity (as compiled and published in
the most recent Federal Reserve Statistical Release H.15 (519) (“Statistical
Release”) which has become publicly available at least two Business Days prior
to the date fixed for prepayment (or, if such Statistical Release is no longer
published, any publicly available source for similar market data)) most nearly
equal to the then remaining term of the Notes to the twenty-four month or thirty
month anniversary of the Closing Date, as applicable; provided, however, that if
the then remaining term of the Term Loans to the twenty-four month or thirty
month anniversary of the Closing Date, as applicable, is not equal to the
constant maturity of a U.S. Treasury security for which a weekly average yield
is given, the Treasury Rate will be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of U.S.
Treasury securities for which such yields are given, except that if the then
remaining term of the Notes to the twenty-four month or thirty month anniversary
of the Closing Date, as applicable, is less than one year, the weekly average
yield on actually traded U.S. Treasury securities adjusted to a constant
maturity of one year will be used.

“Trigger Event of Default” means an Event of Default occurring under
Section 9.1(a), Section 9.1(c)(i), Section 9.1(d), Section 9.1(e),
Section 9.1(f), and Section 9.1(g).

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

 

27



--------------------------------------------------------------------------------

“United States” means the United States of America.

“U.S. Purchaser Party” means each Purchaser, each SPV and each participant, in
each case that is a Domestic Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

Section 1.2. UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

Section 1.3. Accounting Terms and Principles

(a) GAAP. All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP. No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by the Issuer shall be given effect if
such change would affect a calculation that measures compliance with any
provision of Article 5 or Article 8 unless the Issuer and the Required
Purchasers agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article 5 and Article 8 shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Secured Party or any Subsidiary of any
Secured Party at “fair value.”

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article 5 shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Issuer based on assumptions expressed
therein and that were reasonable based on the information available to the
Issuer at the time of preparation of the Compliance Certificate setting forth
such calculations.

 

28



--------------------------------------------------------------------------------

Section 1.4. Payments. The Required Purchasers may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party. Any such
determination or redetermination by the Required Purchasers shall be conclusive
and binding for all purposes, absent manifest error. No determination or
redetermination by any Secured Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Secured Party (other than the Required Purchasers and their Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Required Purchasers may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

Section 1.5. Interpretation

(a) Certain Terms. Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, Securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any property).
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole. In the computation of periods of time from a specified date to a later
specified date in any Loan Document, the terms “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.” In any other case, the term “including” when
used in any Loan Document means “including without limitation.” The term
“documents” means all writings, however evidenced and whether in physical or
electronic form, including all documents, instruments, agreements, notices,
demands, certificates, forms, financial statements, opinions and reports. The
term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.

 

29



--------------------------------------------------------------------------------

ARTICLE 2

THE BRIDGE NOTES

Section 2.1. The Notes.

The Issuer has authorized the issuance of its bridge notes, in the aggregate
original principal amount of $40,816,327, in the form set forth as Exhibit B
attached hereto (referred to herein individually as a “Note” and collectively as
the “Notes”, which terms shall also include any notes delivered in exchange
therefor or replacement thereof).

Section 2.2. Purchase of the Notes.

Subject to and in reliance upon the representations, warranties, terms and
conditions of this Agreement, each Purchaser agrees, severally and not jointly,
to purchase one or more Notes from the Issuer in accordance with such
Purchaser’s Commitment for the purchase price set forth opposite such
Purchaser’s name on Schedule 1. The Notes shall be purchased at a closing to be
held at a location as agreed to by the Issuer and the Purchasers on the Closing
Date. At such closing, the Issuer will issue to each Purchaser the applicable
Note(s) in the amount set forth opposite such Purchaser’s name on Schedule 1
under the caption “Commitment” against receipt of immediately available funds by
wire transfer to an account or accounts designated by the Issuer prior to the
Closing Date (or in such other manner as is set forth on Schedule 1). All
outstanding Commitments shall terminate on the Closing Date after giving effect
to the issuance of the Notes and the receipt of proceeds thereof by the Issuer
on such date. Any amount of principal which is repaid may not be reborrowed.

Section 2.3. OID.

The Issuer and the Purchasers intend, for applicable income tax purposes: that
(i) the Notes be treated as debt for federal income tax purposes; (ii) the Notes
issued to each Purchaser be treated as constituting a single debt instrument for
purposes of Sections 1271 through 1275 of the Code and the Treasury Regulations
thereunder (pursuant to Treasury Regulations Section 1.1275-2(c)); (iii) such
debt instrument be treated as issued with original issue discount (“OID”);
(iv) such debt instrument be treated as described in Treasury Regulations
Section 1.1272-1(c)(2) and therefore is governed by the rules set out in
Treasury Regulations Section 1.1272-1(c), including Section 1.1272-1(c)(5), and
is not governed by the rules set out in Treasury Regulations Section 1.1275-4;
(v) any calculation by the Issuer regarding the amount of OID for any accrual
period on the Notes shall be subject to review and approval of the Required
Purchasers, which approval shall not be unreasonably withheld, delayed or
conditioned; and (vi) they shall adhere to this Agreement for federal income tax
purposes and not take any action or file any tax return, report or declaration
inconsistent herewith (including with respect to the amount of OID on the Notes
as determined in accordance with the preceding clause (iv)), unless required to
do so by applicable law. The inclusion of this Section 2.3 is not an admission
by any Purchaser that it is subject to United States taxation.

Section 2.4. Payment of the Notes.

(a) The Notes shall mature on December 7, 2012 (the “Maturity Date”) or sooner
upon acceleration of the Obligations as provided for herein. The Issuer
unconditionally promises to pay to the Purchasers the then unpaid principal
amount of the Notes on the Maturity Date, plus (i) any and all accrued but
unpaid interest and fees thereon, (ii) all costs, expenses and indemnities
payable pursuant to the Loan Documents, and (iii) other Obligations then due and
owing under this Agreement or any other Loan Document.

 

30



--------------------------------------------------------------------------------

(b) All payments (including prepayments) to be made by Issuer on account of
principal, interest and fees shall be made without withholding, set off or
counterclaim and shall be made to each Purchaser at such office as such
Purchaser shall direct, in each case on or prior to 3:00 P.M., New York time, in
Dollars and in immediately available funds.

(c) If any Purchaser or Participant (a “benefited Purchaser”) shall at any time
receive any payment of all or part of its portion of the Notes, or interest
thereon, or fees in a greater proportion than any such payment to any other
Purchaser in respect of such other Purchaser’s portion of the Notes, or interest
thereon, or fees, and such greater proportionate payment is not expressly
permitted hereunder, such benefited Purchaser shall purchase for cash from the
other Purchasers a participation in such portion of each such other Purchaser’s
portion of the Notes as shall be necessary to cause such benefited Purchaser to
share the excess payment ratably with each of the other Purchasers; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such benefited Purchaser, such purchase shall be rescinded, and
the purchase price and benefits returned, to the extent of such recovery, but
without interest. Each Purchaser so purchasing a portion of another Purchaser’s
portion of the Notes may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Purchaser were the
direct holder of such portion.

Section 2.5. Optional Prepayments. The Issuer may optionally prepay the
outstanding principal amount of any Note in whole or in part at any time
(together with all interest accrued thereon and any Prepayment Premium);
provided, however, that each partial prepayment that is not of the entire
outstanding amount of such Note shall be in an aggregate amount that is a
minimum of $1,000,000 and integral multiples of $100,000.

Section 2.6. Mandatory Prepayments. Subject to Section 2.6(e) and Section 2.6(f)
(in the case of Section 2.6(b) and (c)):

(a) Reserved.

(b) Equity and Debt Issuances. Upon receipt on or after the Closing Date by any
Loan Party or any of its Subsidiaries of Net Cash Proceeds arising from:

(i) the issuance or Sale by the Issuer of its own Stock or Stock Equivalent
(other than any issuance of common Stock or Stock Equivalent of the Issuer
occurring in the ordinary course of business to any director, member of the
management or employee of the Issuer or its Subsidiaries and Excluded Stock
Issuances), the Issuer shall immediately pay or cause to be paid to the
Purchasers an amount equal to 100% of such Net Cash Proceeds, provided, however,
that no mandatory prepayment shall be required for Stock issued in accordance
with Section 8.4(f)(i) (x) at any time prior to June 1, 2010, and (y) subsequent
to June 1, 2010, so long as immediately prior to any such payment under this
clause (y), the Consolidated Total Leverage Ratio shall not be greater than
0.25% less than the then-applicable covenant level under Section 5.1; or

(ii) the incurrence by any Loan Party or any of its Subsidiaries of Indebtedness
of the type specified in clause (a) or (b) of the definition thereof (other than
any such Indebtedness permitted hereunder in reliance upon any of

 

31



--------------------------------------------------------------------------------

clauses (a) through (m) of Section 8.1), the Issuer shall immediately pay or
cause to be paid to the Purchasers an amount equal to 100% of such Net Cash
Proceeds.

(c) Asset Sales and Property Loss Events. Upon receipt on or after the Closing
Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising
from (i) any Sale by any Group Member of any of its property other than Sales of
its own Stock and Sales of property permitted hereunder in reliance upon any of
clauses (a) through (e) of Section 8.4 or (ii) any Property Loss Event with
respect to any property of any Group Member, to the extent under clauses (i) and
(ii) above collectively result, in the aggregate with all other such Sales and
Property Loss Events during the applicable Fiscal Year, in the receipt by any of
them of Net Cash Proceeds in excess of $275,000 for any such Fiscal Year, the
Issuer shall immediately pay or cause to be paid to the Purchasers an amount
equal to 100% of such Net Cash Proceeds; provided, however, that, upon any such
receipt, as long as no Event of Default shall be continuing, any Group Member
may make Permitted Reinvestments with such Net Cash Proceeds and the Issuer
shall not be required to make or cause such payment to the extent (x) such Net
Cash Proceeds are intended to be used to make Permitted Reinvestments, (y) on
each Reinvestment Prepayment Date for such Net Cash Proceeds, the Issuer shall
pay or cause to be paid to the Purchasers an amount equal to the Reinvestment
Prepayment Amount applicable to such Reinvestment Prepayment Date and such Net
Cash Proceeds and (z) with respect to any such repayment required hereunder in
connection with any Sale of any Strategic Venture, any assets thereof or any
interest therein, such repayment shall be reduced by an amount equal to (i) the
aggregate amount of Investments and Capital Expenditures made in such Strategic
Venture funded solely with the proceeds of cash equity contributions, minus
(ii) the amount, if any, of losses attributable to such Strategic Venture which
have been added back to Consolidated EBITDA.

(d) Change in Control. Upon the occurrence of a Change in Control, Issuer shall
contemporaneously repay or cause to be repaid all of the Obligations at a price
in cash equal to the outstanding principal amount of the Notes plus accrued and
unpaid interest thereon to the date of payment, plus the Change in Control
Prepayment Premium. The foregoing shall not be deemed to be implied consent to a
Change in Control.

(e) Applicable Prepayment Premium. Each payment pursuant to Section 2.6(b) and
Section 2.6(c) shall be accompanied by all interest accrued as of such
prepayment date on the amount of the Notes prepaid, plus the Prepayment Premium.

(f) Net Payments. Notwithstanding anything in Section 2.6(b) or Section 2.6(c)
to the contrary, the amount of any payments made under Section 2.6(b) and
Section 2.6(c) shall be reduced by the amount which is required to be paid under
the corresponding mandatory prepayment sections of the Senior Credit Agreement
and/or the Senior Subordinated Note Purchase Agreement and which is in fact paid
and applied in permanent reduction of the Indebtedness under the Senior Credit
Agreement and/or Senior Subordinated Note Purchase Agreement (including, with
respect to the Revolving Credit Facility, a permanent reduction in the Revolving
Credit Commitments) and/or Senior Subordinated Notes.

(g) Application of Payments. Any payments made to the Purchasers pursuant to
this Section 2.6 shall be applied in accordance with Section 2.9.

 

32



--------------------------------------------------------------------------------

Section 2.7. Interest.

(a) Rates. Subject to Section 2.7(c), the principal amount of the Notes and all
other outstanding Obligations shall bear interest (i) from the Closing Date up
to and including the first anniversary of the Closing Date, in cash at a fixed
rate of 15.50% per annum and (ii) after the first anniversary of the Closing
Date in cash at a fixed rate of 17.50% per annum. Accrued interest on the
principal of any Note shall be payable in cash on the date such principal
becomes due and owing, whether on the Maturity Date, upon earlier prepayment,
upon acceleration, or otherwise.

(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Note on the earliest to occur of (A) at maturity
(whether by acceleration or otherwise), (B) upon the payment or prepayment of
the principal amount on which such interest has accrued and (C) on each Interest
Payment Date, and (ii) if accrued on any other Obligation, on demand from and
after the time such Obligation is due and payable (whether by acceleration or
otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Section 9.1(a) or (e) or
(B) the delivery of a notice by the Required Purchasers to the Issuer during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing, the principal balance of all Obligations
(including any Obligation that bears interest by reference to the rate
applicable to any other Obligation) then due and payable shall bear interest at
a rate that is 2% per annum in excess of the interest rate otherwise applicable
to such Obligations from time to time, payable on demand or, in the absence of
demand, on the date that would otherwise be applicable.

(d) Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Issuer hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Purchaser would be contrary to the
provisions of any law applicable to such Purchaser limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Purchaser, and in such event the Issuer shall pay such Purchaser interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Issuer shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by the Purchasers, is equal to the total interest that would have been
received had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement; and provided further that if any Purchaser shall
receive interest in an amount that exceeds the Maximum Lawful Rate, the excess
interest shall be applied to the principal of the Notes or, if it exceeds such
unpaid principal, refunded to the Issuer.

Section 2.8. Reserved.

Section 2.9. Application of Payments.

(a) Application of Voluntary Prepayments. Unless otherwise provided in this
Section 2.9 or elsewhere in any Loan Document, all payments and any other
amounts received by the Purchasers from or for the benefit of the Issuer shall
be applied to repay the Obligations the Issuer designates.

 

33



--------------------------------------------------------------------------------

(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
a Trigger Event of Default, any payment made by the Issuer to the Purchasers
pursuant to Section 2.6 or any other prepayment of the Obligations shall be
applied to repay the outstanding Obligations ratably and any excess shall be
retained by the Issuer.

(c) Application of Payments During a Trigger Event of Default. The Issuer hereby
irrevocably waives, and agrees to cause each Loan Party and each other Group
Member to waive, the right to direct the application during the continuance of a
Trigger Event of Default of any and all payments in respect of any Obligation
and any proceeds of Collateral and agrees that, notwithstanding the provisions
of clause (a) above, the Required Purchasers may apply all payments in respect
of any Obligation and all other proceeds of Collateral, (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Purchasers, (ii) second, to pay interest then due
and payable in respect of the Notes, (iii) third, to repay the outstanding
principal amounts of the Notes, (iv) fourth, to the ratable payment of all other
Obligations and (v) fifth, any excess to the Issuer or as otherwise required by
law.

(d) Application of Payments Generally. If sufficient amounts are not available
to repay all outstanding Obligations described in any priority level set forth
in this Section 2.9, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Credit Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.9 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.

Section 2.10. Payments and Computations.

(a) Procedure. The Issuer shall make each payment under any Loan Document not
later than 3:00 P.M. on the day when due to the applicable Purchasers to such
accounts as each such Purchaser shall direct, by wire transfer or ACH transfer
(which shall be the exclusive means of payment hereunder) in immediately
available Dollars and without setoff or counterclaim.

(b) Computations of Interest and Fees. All computations of interest and of fees
shall be made by the Purchasers on the basis of a year of 360 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest and fees are payable. Each
determination of an interest rate or the amount of a fee hereunder shall be made
by the Purchasers and shall be conclusive, binding and final for all purposes,
absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

 

34



--------------------------------------------------------------------------------

Section 2.11. Evidence of Debt.

(a) Records of Purchasers. Each Purchaser shall maintain in accordance with its
usual practice accounts evidencing Indebtedness of the Issuer to such Purchaser
resulting from each Note of such Purchaser from time to time, including the
amounts of principal and interest payable and paid to such Purchaser from time
to time under this Agreement. In addition, each Purchaser having sold a
participation in any of its Obligations or having identified an SPV as such to
the other Purchasers, acting as agent of the Issuer solely for this purpose and
solely for tax purposes, shall establish and maintain at such address as such
Purchaser shall notify the Issuer a record of ownership, in which such Purchaser
shall register by book entry (A) the name and address of each such participant
and SPV (and each change thereto, whether by assignment or otherwise) and
(B) the rights, interest or obligation of each such participant and SPV in any
Obligation and in any right to receive any payment hereunder. As provided, in
clause (d) below, the entries made in the accounts maintained pursuant to this
clause shall, to the extent permitted by applicable Requirements of Law, be
prima facie evidence of the existence and amounts of the obligations recorded
therein.

(b) Register. Issuer, solely for tax purposes, shall establish and maintain at
such address as the Issuer may notify the Purchasers (A) a record of ownership
(the “Register”) in which the Issuer agrees to register by book entry the
interests (including any rights to receive payment hereunder) of each Purchaser,
each of their obligations under this Agreement to participate in each Note, and
any assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Purchasers (and each change thereto pursuant to
Section 10.2 (Assignments and Participations; Binding Effect)), (2) the amount
of each Note, (4) the amount of any principal or interest due and payable or
paid, and (3) any other payment received by the Purchasers from the Issuer and
its application to the Obligations.

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Notes are registered obligations, the right, title and
interest of the Purchasers and their assignees in and to such Notes shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.11
and Section 10.2 shall be construed so that the Notes are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Purchaser to maintain any such account shall
affect the obligations of any Loan Party to repay the Notes in accordance with
their terms. In addition, the Loan Parties and the Purchasers shall treat each
Person whose name is recorded in the Register as a Purchaser for all purposes of
this Agreement. Information contained in the Register with respect to any
Purchaser shall be available for access by the Issuer and such Purchaser at any
reasonable time and from time to time upon reasonable prior notice. No Purchaser
shall, in such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such
Purchaser.

Section 2.12. Reserved.

Section 2.13. Reserved.

 

35



--------------------------------------------------------------------------------

Section 2.14. Taxes.

(a) Payments Free and Clear of Taxes. Except as required by Requirements of Law
or as otherwise provided in this Section 2.14, each payment by any Loan Party
under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, deductions or withholdings and all liabilities with
respect thereto (and without deduction for any of them) (collectively, the
“Taxes”) other than for (i) taxes measured by net income (including branch
profits taxes) and franchise taxes imposed in lieu of net income taxes, in each
case imposed on any Secured Party as a result of a present or former connection
between such Secured Party and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than such connection arising solely from any Secured Party having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document), (ii) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Secured Party to deliver the documentation required to be delivered pursuant to
clause (f) below, (iii) withholding taxes to the extent that the obligation to
withhold amounts existed under Requirements of Law in effect on the date that
such Secured Party became a “Secured Party” under this Agreement in the capacity
under which such Secured Party makes a claim under Section 2.14(b) (or on the
date such Secured Party designates a new lending office), except in each case to
the extent such Secured Party is a direct or indirect assignee (other than
pursuant to Section 2.15 (Substitution of Purchasers)) of any other Secured
Party that was entitled, at the time the assignment of such other Secured Party
became effective (or at the time of designation of the new lending office) to
receive additional amounts under Section 2.14(b) and (iv) interest, penalties or
other liabilities with respect to amounts described in the foregoing clauses
(i) through (iii) (such excluded Taxes, the “Excluded Taxes”).

(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party
(i) in the case of Non-Excluded Taxes such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 2.14), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Loan Party shall make such
deductions, (iii) the relevant Loan Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Loan Party shall deliver to the relevant Purchaser an
original or certified copy of a receipt, or other evidence reasonably
satisfactory to the relevant Purchasers evidencing such payment.

(c) Other Taxes. In addition, the Issuer agrees to pay, and authorizes the
Purchasers to pay in its name, any stamp, documentary, excise or property tax,
charges or similar levies imposed by any applicable Requirement of Law or
Governmental Authority and all Liabilities with respect thereto (including by
reason of any delay in payment thereof), in each case arising from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document or any transaction contemplated therein (collectively, “Other Taxes”).
Within 30 days after the date of any payment of Other Taxes by any Loan Party,
the Issuer shall furnish to the Purchasers the original or a certified copy of a
receipt, or other evidence reasonably satisfactory to the Required Purchasers
evidencing payment thereof.

 

36



--------------------------------------------------------------------------------

(d) Indemnification. The Issuer shall reimburse and indemnify, within 30 days
after receipt of demand therefor, each Secured Party for all Non-Excluded Taxes
and Other Taxes (including any Non-Excluded Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party claiming any compensation under this clause (d), setting
forth the amounts to be paid thereunder and delivered to the Issuer, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, such Secured Party may use any reasonable averaging and
attribution methods.

(e) Mitigation. Any Purchaser claiming any additional amounts payable pursuant
to this Section 2.14 shall use its reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
lending office or otherwise reasonably cooperate with Issuer if such a change or
cooperation would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such
Purchaser, be otherwise disadvantageous to such Purchaser.

(f) Tax Forms. (i) Each Non-U.S. Purchaser Party that, at any of the following
times, is entitled to an exemption from or reduction in United States
withholding tax, shall (w) on or prior to the date such Non-U.S. Purchaser Party
becomes a “Non-U.S. Purchaser Party” hereunder, (x) on or prior to the date on
which any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Issuer (or, in the case of a
participant or SPV, the relevant Purchaser), provide the Issuer (or, in the case
of a participant or SPV, the relevant Purchaser) with two properly completed and
duly executed originals of each of the following, as applicable: (A) Forms
W-8ECI (claiming exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN (claiming exemption
from, or a reduction of, U.S. withholding tax under an income tax treaty) or any
successor forms, (B) in the case of a Non-U.S. Purchaser Party claiming
exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form and a certificate in form and substance acceptable to the
relevant Purchaser that such Non-U.S. Purchaser Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Issuer within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Purchaser Party to such exemption from United
States withholding tax or reduced rate with respect to all payments to be made
to such Non-U.S. Purchaser Party under the Loan Documents. Unless the Issuer
and, in the case of a participant or an SPV, a Purchaser, have received forms or
other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Purchaser Party are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Loan Parties and the relevant Purchaser shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

(g) Each U.S. Purchaser Party shall (A) on or prior to the date such U.S.
Purchaser Party becomes a “U.S. Purchaser Party” hereunder, (B) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause

 

37



--------------------------------------------------------------------------------

(f) and (D) from time to time if requested by the Issuer (or, in the case of a
participant or SPV, the relevant Purchaser), provide the Issuer (or, in the case
of a participant or SPV, the relevant Purchaser) with two completed originals of
Form W-9 (certifying that such U.S. Purchaser Party is entitled to an exemption
from U.S. backup withholding tax) or any successor form.

(h) Each Purchaser having sold a participation in any of its Obligations or
identified an SPV as such to the other Purchasers shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Issuer.

Section 2.15. Substitution of Purchasers.

(a) Substitution Right. In the event that any Purchaser that is not an Affiliate
of a Purchaser (each, an “Affected Purchaser”), (i) makes a claim for payment
pursuant to Section 2.14(b) (Taxes) or (ii) does not consent to any amendment,
waiver or consent to any Loan Document for which the consent of the Required
Purchasers is obtained but that requires the consent of other Purchasers, the
Issuer may substitute for such Affected Purchaser any Purchaser or any Affiliate
or Approved Fund of any Purchaser or any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Required
Purchasers (in each case, a “Substitute Purchaser”).

(b) Procedure. To substitute such Affected Purchaser, the Issuer shall deliver a
notice to all Purchasers (including such Affected Purchaser). The effectiveness
of such substitution shall be subject to the delivery to the Purchasers by the
Substitute Purchaser of an assumption agreement in form and substance
satisfactory to the Required Purchasers whereby the Substitute Purchaser shall,
among other things, agree to be bound by the terms of the Loan Documents.

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Purchasers shall record such substitution in the Register,
whereupon (i) the Affected Purchaser shall sell and be relieved of, and the
Substitute Purchaser shall purchase and assume, all rights and claims of such
Affected Purchaser under the Loan Documents, except that the Affected Purchaser
shall retain such rights expressly providing that they survive the repayment of
the Obligations, (ii) the Substitute Purchaser shall become a “Purchaser”
hereunder and (iii) the Affected Purchaser shall execute and deliver to the
Purchasers an Assignment to evidence such substitution and deliver any Note in
its possession; provided, however, that the failure of any Affected Purchaser to
execute any such Assignment or deliver any such Note shall not render such sale
and purchase (or the corresponding assignment) invalid.

ARTICLE 3

CONDITIONS TO ISSUANCE OF NOTES

Section 3.1. Conditions Precedent to Issuance of Notes. The obligation of each
Purchaser to purchase a Note on the Closing Date is subject to the satisfaction
or due waiver of each of the following conditions precedent on or before
December 15, 2009:

(a) Certain Documents. The Purchasers shall have received on or prior to the
Closing Date each of the following, each dated the Closing Date unless otherwise
agreed by the Required Purchasers, in form and substance satisfactory to the
Required Purchasers:

(i) this Agreement and the Notes, each duly executed by the Issuer;

 

38



--------------------------------------------------------------------------------

(ii) the Guaranty and Security Agreement, duly executed by each Guarantor,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of the Purchasers in the
Collateral, in each case as may be reasonably requested by the Required
Purchasers and (B) subject to the Bridge Intercreditor Agreement, all documents
representing all Securities being pledged pursuant to such Guaranty and Security
Agreement and related undated powers or endorsements duly executed in blank;

(iii) Mortgages for each fee owned real property of the Loan Parties identified
on Schedule 4.16 (except as may be agreed to by the Required Purchasers),
together with all Mortgage Supporting Documents relating thereto and such
Landlord Waivers as the Collateral Agent may request for all leased locations
with Collateral in excess of $25,000;

(iv) duly executed favorable opinions of counsel to the Loan Parties together
with such other local counsel opinions as the Required Purchasers may reasonably
request, each addressed to the Purchasers and addressing such matters as the
Required Purchasers may reasonably request;

(v) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates), except for such jurisdictions
where the failure to be so qualified would not have a Material Adverse Effect;

(vi) a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to
(A) the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;

(vii) a certificate of a Responsible Officer of the Issuer to the effect that
(A) each condition set forth in this Section 3.1 has been satisfied, (B) the
Issuer and its Subsidiaries on a consolidated basis are Solvent after giving
effect to the issuance of the Notes, the consummation of the Related
Transactions, the application of the proceeds thereof in accordance with
Section 7.9 and the

 

39



--------------------------------------------------------------------------------

payment of all estimated legal, accounting and other fees and expenses related
hereto and thereto and (C) attached thereto are complete and correct copies of
the Acquisition Agreement, Senior Credit Documents, Senior Subordinated
Documents and the Junior Subordinated Documents;

(viii) insurance certificates in form and substance satisfactory to the Required
Purchasers demonstrating that the insurance policies required by Section 7.5 are
in full force and effect;

(ix) (a) interim unaudited quarterly financial statements of the Issuer and the
Acquired Company and its subsidiaries for each Fiscal Quarter ended after
June 30, 2009 and 30 days before the Closing Date, and (b) to the extent
available, interim unaudited monthly financial statements of Issuer and the
Acquired Company and its subsidiaries for each month ended after the most recent
Fiscal Quarter for which financial statements were received by Purchasers
pursuant to clause (a) above;

(x) Evidence of the election of one member of the Board of Directors of Issuer
who was nominated by Falcon Strategic Partners III, L.P. and Sankaty;

(xi) Pro Forma Balance Sheet of the Issuer and its Subsidiaries as of
September 30, 2009, after giving effect to this Agreement and the Related
Transactions and (b) Issuer’s business plan which shall include a financial
forecast on a monthly basis for the first 12 months after the Closing Date, on a
quarterly basis through 2012 and on an annual basis thereafter through 2015
prepared by Issuer’s management;

(xii) duly executed pay-off letters from the Existing Agents with respect to
each Existing Credit Agreement; and

(xiii) such other documents and information as any Purchaser through the
Required Purchasers may reasonably request.

(b) Fee and Expenses. There shall have been paid to the Purchasers all fees and
all reimbursements of costs or expenses, in each case due and payable under any
Loan Document on or before the Closing Date.

(c) Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all material Permits of, and effected all
notices to and filings with, any Governmental Authority, in each case, as may be
necessary in connection with the consummation of the transactions contemplated
in any Loan Document or Related Document (including the Related Transactions).

(d) Representations and Warranties; No Defaults. Both before and after giving
effect to the issuance of the Notes on the Closing Date, (i) the representations
and warranties set forth in any Loan Document shall be true and correct on and
as of such date and (ii) no Default shall have occurred and be continuing.

 

40



--------------------------------------------------------------------------------

(e) Acquisition Agreement. All documentation related to the Acquisition
Agreement shall have been completed in form and substance reasonably
satisfactory to Required Purchasers; all conditions precedent to the Acquisition
Agreement shall have been met (or waived with the consent of the Required
Purchasers, such consent not to be unreasonably withheld) and the Acquisition
under the Acquisition Agreement shall be consummated simultaneously with the
issuance of the Notes contemplated in this Agreement in accordance with the
terms of the Acquisition Agreement (without any amendment, modification or
waiver of any of the provisions thereof that would be adverse to the Purchasers
without the consent of the Required Purchasers) and all Requirements of Law.

(f) Capital Structure. The Required Purchasers shall have reviewed and approved
the terms of the Senior Credit Documents, Senior Subordinated Documents and the
Junior Subordinated Documents as set forth in the junior capital commitment
letter and senior debt commitment letter, each as previously delivered to the
Purchasers; provided, however, the Required Purchasers reserve their right to
approve financial covenant cushions, negative covenant basket cushions and
cross-acceleration terms set forth therein in its reasonable discretion. The
other terms and conditions of and documentation for the Senior Credit Documents,
Senior Subordinated Documents and the Junior Subordinated Documents (excluding
all Subordination Agreements) shall be reasonably satisfactory to Required
Purchasers. The Purchasers shall have received evidence that (i) the Cash Equity
Investment has been completed, (ii) the Issuer has received cash proceeds of at
least $50,000,000 under the Senior Credit Agreement, (iii) the Issuer has
received cash proceeds of at least $50,000,000 from the issuance of the Senior
Subordinated Notes, (iv) the Issuer has received cash proceeds of at least
$25,000,000 from the issuance of the Junior Subordinated Notes, (v) the Issuer
has received cash proceeds of at least $40,000,000 from the issuance of the
Non-Convertible E Preferred Shares, and (vi) the proceeds of all the foregoing
have been applied to the payment of consideration for the Acquisition and
related transaction costs.

(g) Absence of Litigation. Required Purchasers shall be satisfied that there
shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that has or could reasonably be expected to have a Material Adverse
Effect on Issuer, its Subsidiaries, the Related Transactions, this Agreement or
any of the other transactions contemplated hereby

(h) Outstanding Debts and Liens. Required Purchasers shall be satisfied in their
reasonable judgment that (i) existing debts and liens of Issuer, the Acquired
Company and their respective subsidiaries do not exceed an amount agreed upon
prior to the Closing Date, and (ii) there shall not occur as a result of, and
after giving effect to, the issuance of the Notes contemplated by this Agreement
and the Related Transactions, a default (or any event which with the giving of
notice or lapse of time or both will be a default) under any of debt instruments
and other material agreements of the Issuer, the Acquired Company or their
respective Subsidiaries.

(i) Minimum EBITDA; Maximum Leverage. Required Purchasers shall be satisfied,
based on financial statements (actual and pro forma), projections and other
evidence provided by the Issuer, or requested by Required Purchasers, that
(i) the Consolidated EBITDA of the Issuer and the Acquired Company for the four
Fiscal Quarter period ended September 30, 2009, shall be no less than
$32,000,000, (ii) the Consolidated Total Leverage Ratio of the Issuer on the
Closing Date, after giving effect to the issuance of the Notes hereunder and the
Related Transactions, shall not exceed 4.00 to 1.00 and (iii) the Consolidated
Senior Leverage Ratio of

 

41



--------------------------------------------------------------------------------

the Issuer on the Closing Date after giving effect to the issuance of the Notes
hereunder and the Related Transactions, shall not exceed 1.25 to 1.00.

(j) Evidence of Solvency. Required Purchasers shall be satisfied, based on
financial statements (actual and pro forma), projections and other evidence
provided by the Issuer, or reasonably requested by Required Purchasers,
including a certificate of the Chief Financial Officer of the Issuer (but not
including an independent solvency analysis or opinion) that Issuer and its
Subsidiaries on a consolidated basis, after incurring the Indebtedness
contemplated by the Loan Documents, the Senior Credit Documents, the Senior
Subordinated Notes and the Junior Subordinated Notes, will be Solvent.

(k) Revolving Credit Facility. On the Closing Date, after giving effect to the
Related Transactions, the Revolving Credit Outstandings shall be equal to -$0-.

(l) Subordination Agreements. The Required Purchasers shall have reviewed,
approved and executed, in their sole and absolute discretion, the Bridge
Intercreditor Agreement, the Senior Subordinated Subordination Agreement and the
Junior Subordination Agreement.

(m) Material Adverse Effect. Required Purchasers shall be satisfied that since
July 31, 2009 with respect to the Acquired Company and its Subsidiaries, and
since August 31, 2009 with respect to the Issuer and its Subsidiaries, there
have been no events, circumstances, developments or other changes in facts that
would, in the aggregate, have a Material Adverse Effect.

(n) Related Transactions. The Required Purchasers shall be satisfied that,
subject only to the issuing of the Notes and the use of proceeds thereof, and
consummation of the Related Transactions, (A) as certified to the Purchasers by
a Responsible Officer of the Issuer, all conditions precedent to the
consummation of the Acquisition will have been satisfied or duly waived with the
consent of the Required Purchasers and the Acquisition will have been
simultaneously consummated in accordance with the Acquisition Agreement and
(B) all obligations under the Existing Credit Agreements will have been
simultaneously repaid in full, as evidenced by payoff letters duly executed and
delivered by the Issuer and the Existing Agents.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Purchasers to enter into the Loan Documents, the Issuer (and, to
the extent set forth in any other Loan Document, each other Loan Party)
represents and warrants to each of them each of the following; provided,
however, that all references to a “Subsidiary” or “Subsidiaries” in this Article
4 shall exclude all Subsidiaries which are Strategic Ventures:

Section 4.1. Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any material property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance with its

 

42



--------------------------------------------------------------------------------

Constituent Documents, (e) without limitation of any other provisions of this
Agreement, is in compliance with all applicable Requirements of Law except where
the failure to be in compliance would not have a Material Adverse Effect and
(f) without limitation of any other provisions of this Agreement, has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, lease, sublease, operation, occupation
or conduct of business, except where the failure to obtain such Permits, make
such filings or give such notices would not, in the aggregate, have a Material
Adverse Effect.

Section 4.2. Notes and Related Documents.

(a) Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents and Related Documents to which it is a party and the
consummation of the Related Transactions and other transactions contemplated
therein (i) are within such Loan Party’s corporate or similar powers and, at the
time of execution thereof, have been duly authorized by all necessary corporate
and similar action (including, if applicable, consent of holders of its
Securities), (ii) do not (A) contravene such Loan Party’s Constituent Documents,
(B) violate any applicable material Requirement of Law, (C) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any Contractual Obligation of any Loan Party or
any of its Subsidiaries (including other Related Documents or Loan Documents)
other than those that would not, in the aggregate, have a Material Adverse
Effect and are not created or caused by, or a conflict, breach, default or
termination or acceleration event under, any Loan Document or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) with respect to the Loan Documents, the filings required
to perfect the Liens created by the Loan Documents, (B) those listed on
Schedule 4.2 and that have been, or will be prior to the Closing Date, obtained
or made, copies of which have been, or will be prior to the Closing Date,
delivered to the Purchasers, and each of which on the Closing Date will be in
full force and effect and (C) with respect to the Acquisition, those that, if
not obtained, would not, in the aggregate, have a Material Adverse Effect.

(b) Due Execution and Delivery. From and after its delivery to the Purchasers,
each Loan Document and Related Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms.

(c) Related Documents. Each representation and warranty of the Loan Parties in
each Related Document (other than the Acquisition Agreement) is true and correct
in all material respects and no default, or event that, with the giving of
notice or lapse of time or both, would constitute a default, has occurred
thereunder. As of the Closing Date, all applicable waiting periods in connection
with the Acquisition have expired or have been terminated without any action
being taken by any Governmental Authority (including any requisite waiting
period (and any extension thereof) under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976).

Section 4.3. Ownership of Group Members. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Closing Date, for each Group Member and
each Subsidiary of any Group Member and each joint venture of any of them, its
jurisdiction of

 

43



--------------------------------------------------------------------------------

organization, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Closing Date and the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by the Issuer. All outstanding Stock of each Group Member has been
validly issued, is fully paid and non-assessable (to the extent applicable) and
is owned beneficially and of record by a Group Member free and clear of all
Liens other than the security interests created by the Senior Credit Documents
and, in the case of joint ventures, Permitted Liens. There are no Stock
Equivalents with respect to the Stock of any Group Member or any Subsidiary of
any Group Member or any joint venture of any of them and, as of the Closing
Date, except as set forth on Schedule 4.3. There are no Contractual Obligations
or other understandings to which any Group Member, any Subsidiary of any Group
Member or any joint venture of any of them is a party with respect to (including
any restriction on) the issuance, voting, Sale or pledge of any Stock or Stock
Equivalent of any Group Member or any such Subsidiary.

Section 4.4. Financial Statements.

(a) Each of (i) the audited Consolidated balance sheet of the Issuer and the
Acquired Company as at December 31, 2008 and the related Consolidated statements
of operations, changes in stockholders’ or stockholder’s equity, and cash flows
of the Issuer and the Acquired Company for the Fiscal Year then ended, certified
by PricewaterhouseCoopers LLP in the case of the Issuer and KPMG in the case of
the Acquired Company, and (ii) subject to the absence of footnote disclosure and
normal recurring year-end audit adjustments, the unaudited Consolidated balance
sheets of the Issuer and the Acquired Company as at September 30, 20091 and the
related Consolidated statements of operations, changes in stockholders’ or
stockholder’s equity and cash flows of the Issuer and the Acquired Company for
the 9 months then ended, copies of each of which have been furnished to the
Purchasers, fairly present in all material respects the Consolidated financial
position, results of operations and cash flow each of the Issuers and its
Subsidiaries and of the Acquired Company and its Subsidiaries as at the dates
indicated and for the periods indicated in accordance with GAAP.

(b) On the Closing Date, (i) none of the Acquired Company or its Subsidiaries,
or the Issuer or its Subsidiaries, has any material liability or other
obligation (including Indebtedness, Guaranty Obligations, contingent liabilities
and liabilities for taxes, long-term leases and unusual forward or long-term
commitments) that is not reflected in the Financial Statements referred to in
clause (a) above or in the notes thereto and not otherwise permitted by
Section 8.1 of this Agreement and (ii) since the date of the unaudited Financial
Statements referenced in clause (a)(ii) above, there has been no Sale of any
material property of the Acquired Company and its Subsidiaries, or the Issuer or
its Subsidiaries, and no purchase or other acquisition of any material property,
other than the Acquisition.

(c) The Initial Projections have been prepared by the Issuer in light of the
past operations of the business of the Issuer and its Subsidiaries and the
Acquired Company and its Subsidiaries and reflect projections for the 5 year
period beginning on September 30, 2009 on a monthly basis for the first year, on
a quarterly basis for the second year and on a year-by-year basis thereafter. As
of the Closing Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Issuer believes to be reasonable
and fair in light of conditions and facts known to the Issuer as of the Closing
Date and reflect the good faith,

 

44



--------------------------------------------------------------------------------

reasonable and fair estimates by the Issuer of the future Consolidated financial
performance of the Issuer and the other information projected therein for the
periods set forth therein; provided, however, that the Initial Projections are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in the Initial Projections by a
material amount.

(d) The unaudited Consolidated balance sheet of the Issuer (the “Pro Forma
Balance Sheet”) delivered to the Purchasers prior to the date hereof, has been
prepared as of September 30, 2009 and reflects as of such date, on a Pro Forma
Basis for the Related Transactions and the other transactions contemplated
herein to occur on the Closing Date, the Consolidated financial condition of the
Issuer, and the assumptions expressed therein are reasonable based on the
information available to the Issuer at such date and on the Closing Date,
subject to final purchase accounting adjustments.

Section 4.5. Material Adverse Effect. Since July 31, 2009 with respect to the
Acquired Company and its subsidiaries and since August 31, 2009 with respect to
the Issuer and its Subsidiaries, there have been no events, circumstances,
developments or other changes in facts that would, in the aggregate, have a
Material Adverse Effect.

Section 4.6. Solvency. Both before and after giving effect to (a) the issuance
of the Notes, (b) the disbursement of the proceeds of the Notes, (c) the
consummation of the Related Transactions and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Issuer and its
Subsidiaries on a consolidated basis are Solvent.

Section 4.7. Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Issuer or any of its Subsidiaries
with, by or before any Governmental Authority that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) as of the Closing Date, could
reasonably be expected to have a Material Adverse Effect or result in liability,
loss or damage to any Group Member in excess of $500,000.

Section 4.8. Taxes. Except as set forth on Schedule 4.8, all federal, and, to
the best of the Issuer’s knowledge, state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been filed
with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, all such Tax Returns are true and correct
in all material respects, and, to the best of the Issuer’s knowledge, all
material Taxes reflected therein or otherwise due and payable have been paid
prior to the date on which any Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. Except as set forth on
Schedule 4.8, as of the Closing Date, no Tax Return is under audit or
examination by any Governmental Authority and no written notice of such an audit
or examination or any written assertion of any claim for Taxes has been given or
made by any Governmental Authority. Proper and accurate amounts have been
withheld by each Tax Affiliate from their respective employees for all periods
in material compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. No Tax
Affiliate has participated in a “listed transaction” within the

 

45



--------------------------------------------------------------------------------

meaning of Treasury Regulation Section 1.6011-4 or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.

Section 4.9. Margin Regulations. The Issuer is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Note or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.10. No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.

Section 4.11. Investment Company Act. No Group Member is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 4.12. Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, have a Material Adverse Effect. Except as set forth on
Schedule 4.12, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Group Member, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Group Member and (c) no such representative has
sought certification or recognition with respect to any employee of any Group
Member.

Section 4.13. ERISA. Schedule 4.13 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) to the knowledge of any Group Member, no
ERISA Event is reasonably expected to occur. On the Closing Date, no ERISA Event
has occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding. No ERISA Affiliate would have any Withdrawal
Liability as a result of a complete withdrawal from any Multiemployer Plan on
the date this representation is made.

 

46



--------------------------------------------------------------------------------

Section 4.14. Environmental Matters. Except as set forth on Schedule 4.14,
(a) the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities, (b) no Group Member is party
to, and no Group Member and no real property currently (or, to the knowledge of
any Group Member, previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Group Member,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of any Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations, or (ii) has received
written notice of any facts, circumstances or conditions, including receipt of
any information request or notice of potential responsibility under CERCLA or
similar Environmental Laws, that, in the aggregate, would have a reasonable
likelihood of resulting in Material Environmental Liabilities and (f) each Group
Member has made available to the Purchasers copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody or control. None of the
matters disclosed on Schedule 4.14, individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect.

Section 4.15. Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its businesses. To
the knowledge of each Group Member, (a) the conduct and operations of the
businesses of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect. In addition, (x) there are no pending (or, to the
knowledge of any Group Member, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting any Group
Member with respect to, (y) no judgment or order regarding any such claim has
been rendered by any competent Governmental Authority, no settlement agreement
or similar Contractual Obligation has been entered into by any Group Member,
with respect to and (z) no Group Member knows or has any reason to know of any
valid basis for any claim based on, any such infringement, misappropriation,
dilution, violation or impairment or contest, other than, in each case, as
cannot reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, have a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------

Section 4.16. Title; Real Property.

(a) Each Group Member has good and marketable fee simple title to all owned real
property and valid leasehold interests in all material leased real property, and
owns all personal property, in each case that is purported to be owned or leased
by it, including those reflected on the most recent Financial Statements
delivered by the Issuer, and none of such property is subject to any Lien except
Permitted Liens.

(b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, (ii) any lease, sublease, license
or sublicense of such real property by any Group Member and (iii) for each such
owned real property that shall be subject to a mortgage in favor of the Senior
Credit Agent or that is otherwise material to the business of any Group Member,
each Contractual Obligation by any Group Member, whether contingent or
otherwise, to Sell such real property.

Section 4.17. Full Disclosure. The information prepared or furnished by or on
behalf of any Group Member in connection with any Loan Document or Related
Document (including the information contained in any Financial Statement or
Disclosure Document) or the consummation of any Related Transaction or any other
transaction contemplated therein, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances when made, not
materially misleading; provided, however, that projections contained therein are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount. All projections that are part of such information and all Projections
delivered subsequent to the Closing Date are and will be based upon good faith
estimates and stated assumptions believed to be reasonable and fair as of the
date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein; and provided further that such information
does not address general economic, industry, regulatory or financial conditions.

Section 4.18. Patriot Act. No Group Member (and, to the knowledge of each Group
Member, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

Section 4.19. Educational Permits.

(a) Schedule 4.19 sets forth a complete listing of all Educational Permits held
by and necessary to the operation of the Issuer’s business, in effect on the
Closing Date, the Educational Body that issued such Educational Permit and the
periods in which each Educational Permit is or was in full force and effect and
the period, if any, when each was subject to conditions, limitations or
restrictions. Notwithstanding the foregoing, the listing set forth on Schedule
4.19 does not include (x) correspondence relevant to each approval of individual
educational programs that have been issued by any Educational Bodies and (y) any
permits held by individuals providing recruiting and enrollment services on
behalf of any of the schools.

 

48



--------------------------------------------------------------------------------

(b) Each Group Member currently holds, (x) all material Educational Permits
required under all laws, rules, regulations, and binding standards of any
Educational Body to whose jurisdiction each Group Member is subject and (y) all
requisite material Educational Permits for each educational program each Group
Member has offered and for each campus, location or facility at which (in the
case of any residential courses or programs) or from which or through which (in
the case of courses or programs offered by telecommunications, including the
internet, and traditional correspondence methods) the Group Members have offered
all or any portion of an educational program.

(c) Each material Educational Permit is in full force and effect in accordance
with its terms.

(d) As of the Closing Date, each Group Member has timely notified in all
material respects, and obtained all required approvals from, all applicable
Educational Bodies for each substantive change in any Group Member’s operations,
including any additional of new educational programs or changes in ownership or
control, and have timely submitted in all material respects (x) all reports
required to be submitted to and (y) their responses to all requests for
information from, such Educational Bodies.

Section 4.20. Privacy Statements. The Issuer (a) complies in all respects with
the Privacy Statements as applicable to any given set of Personal Information
collected from individuals; (b) complies in all respects with applicable privacy
laws, rules and regulations regarding the collection, retention, use and
disclosure of Personal Information; and (c) takes reasonable measures to protect
and maintain the confidential nature of the Personal Information provided by
individuals, in accordance with the terms of the applicable Privacy Statements,
except in the case of each of clauses (a), (b) and (c) where the failure to
comply or to take such measures could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.21. Insurance.

The properties of each Group Member are insured with financially sound and
reputable insurance companies which are not Affiliates of the Group Members, in
such amounts, with such deductibles and covering such risks (including, without
limitation, workmen’s compensation, public liability, business interruption and
property damage insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Group
Members operate. Schedule 4.21 sets forth a description of all insurance
maintained by or on behalf of the Group Members as of the Closing Date. Each
insurance policy listed on Schedule 4.21 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

Section 4.22. No Child Left Behind.

As of the Closing Date, no Group Member is in violation in any material respect
of any applicable laws, rules, regulations, executive orders, or codes with
respect to No Child Left Behind Act or Title I of the Elementary and Secondary
Education Act of 1965.

 

49



--------------------------------------------------------------------------------

ARTICLE 5

FINANCIAL COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 5.1. Maximum Consolidated Total Leverage Ratio.

Issuer shall not have, on the last day of each Fiscal Quarter, a Consolidated
Total Leverage Ratio greater than the maximum ratio set forth opposite such
Fiscal Quarter:

 

FISCAL QUARTER

  

MAXIMUM CONSOLIDATED TOTAL LEVERAGE RATIO

December 31, 2009    4.40:1.00 March 31, 2010    4.40:1.00 June 30, 2010   
4.40:1.00 September 30, 2010    4.15:1.00 December 31, 2010    4.15:1.00
March 31, 2011    4.15:1.00 June 30, 2011    3.85:1.00 September 30, 2011   
3.85:1.00 December 31, 2011    3.60:1.00 March 31, 2012    3.60:1.00 June 30,
2012    3.30:1.00 September 30, 2012    3.30:1.00 December 31, 2012    3.00:1.00
March 31, 2013    3.00:1.00 June 30, 2013    2.75:1.00 September 30, 2013   
2.75:1.00 December 31, 2013    2.50:1.00 March 31, 2014    2.50:1.00 June 30,
2014 and each Fiscal Quarter thereafter    2.20:1.00

 

50



--------------------------------------------------------------------------------

Section 5.2. [Reserved].

Section 5.3. Minimum Consolidated Fixed Charge Coverage Ratio. Issuer shall not
have, on the last day of each Fiscal Quarter set forth below, a Consolidated
Fixed Charge Coverage Ratio for the four Fiscal Quarter period ending on such
day less than the following:

 

FISCAL QUARTER

  

MINIMUM FIXED CHARGE COVERAGE RATIO

March 31, 2010    1.00:1.00 June 30, 2010    1.00:1.00 September 30, 2010   
1.00:1.00 December 31, 2010    1.00:1.00 March 31, 2011    1.00:1.00 June 30,
2011    1.10:1.00 September 30, 2011    1.10:1.00 December 31, 2011    1.10:1.00
March 31, 2012    1.10:1.00 June 30, 2012    1.10:1.00 September 30, 2012   
1.10:1.00 December 31, 2012    1.10:1.00 March 31, 2013    1.10:1.00 June 30,
2013    1.10:1.00 September 30, 2013    1.10:1.00 December 31, 2013    1.10:1.00
March 31, 2014    1.15:1.00 June 30, 2014    1.15:1.00 September 30, 2014 and
each Fiscal Quarter thereafter    1.20:1.00

 

51



--------------------------------------------------------------------------------

Section 5.4. Capital Expenditures.

The Group Members shall not incur, or permit to be incurred, Capital
Expenditures (excluding Excluded Capital Expenditures made with respect to
Growth Capital Expenditures and Permitted Reinvestments and any other Capital
Expenditures incurred on behalf of Strategic Ventures) in the aggregate during
each Fiscal Year set forth below in excess of the maximum amount set forth below
for such Fiscal Year:

 

Fiscal Year Ending

  

Maximum Capital Expenditures

Fiscal Year 2010    $16,000,000 Fiscal Year 2011    $16,000,000 Fiscal Year 2012
   $16,000,000 Fiscal Year 2013    $16,000,000

provided, however, that, to the extent that actual Capital Expenditures incurred
in any such Fiscal Year shall be less than the maximum amount set forth above
for such Fiscal Year (without giving effect to the carryover permitted by this
proviso), 50% of the difference between such stated maximum amount and such
actual Capital Expenditures shall, in addition to any amount permitted above, be
available for Capital Expenditures in the next succeeding Fiscal Year; and
provided, further, that any Capital Expenditures incurred in any Fiscal Year
shall be deemed to have been incurred first, in respect of amounts permitted
pursuant to this Section 5.4 without giving effect to the preceding proviso and
then, in respect of any amount permitted solely by reason of the preceding
proviso.

Section 5.5. Capital Expenditures.

The Group Members shall not incur, or permit to be incurred, Capital
Expenditures (excluding Excluded Capital Expenditures) by, in or on behalf of
Strategic Ventures in excess of (i) $7,500,000 minus (ii) the aggregate amount
of Investments made pursuant to Section 8.3(e)(ii).

ARTICLE 6

REPORTING COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 6.1. Financial Statements.

The Issuer shall deliver to the Purchasers each of the following:

(a) Monthly Reports. As soon as available, and in any event within 45 days after
the end of each fiscal month, the Consolidated unaudited balance sheet of the
Issuer as of the close of such fiscal month and related Consolidated statements
of operations and cash flow for such fiscal month and that portion of the Fiscal
Year ending as of the close of such fiscal month, setting forth in comparative
form the figures for the corresponding periods in the prior Fiscal Year, in each
case certified by a Responsible Officer of the Issuer as fairly presenting in
all

 

52



--------------------------------------------------------------------------------

material respects the Consolidated financial position, results of operations and
cash flow of the Issuer as at the dates indicated and for the periods indicated
in accordance with GAAP (subject to the absence of footnote disclosure and
normal year-end audit adjustments).

(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of Fiscal Quarter, the Consolidated unaudited balance sheet of the
Issuer as of the close of such Fiscal Quarter and related Consolidated
statements of operations and cash flow for such Fiscal Quarter and that portion
of the Fiscal Year ending as of the close of such Fiscal Quarter, setting forth
in comparative form the figures for the corresponding periods in the prior
Fiscal Year and the figures contained in the latest Projections, in each case
certified by a Responsible Officer of the Issuer as fairly presenting in all
material respects the Consolidated financial position, results of operations and
cash flow of the Issuer as at the dates indicated and for the periods indicated
in accordance with GAAP (subject to the absence of footnote disclosure and
normal year-end audit adjustments).

(c) Annual Reports. As soon as available, and in any event within 90 days after
the end of each Fiscal Year, the Consolidated balance sheet of the Issuer as of
the end of such year and related Consolidated statements of operations, changes
in stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of the Issuer as at the dates indicated and for the periods indicated
therein in accordance with GAAP without qualification as to the scope of the
audit or as to going concern and without any other similar qualification.

(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Issuer that, among other things,
(i) shows in reasonable detail the calculations used in determining the
financial covenants set forth in Article 5 and, if delivered together with any
Financial Statement pursuant to clause (c) above, the calculations used in
determining Excess Cash Flow, (ii) demonstrates compliance with each financial
covenant contained in Article 5 that is tested at least on a quarterly basis,
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Issuer proposes to take with respect thereto, (iv) sets
forth all Maintenance Capital Expenditures and Growth Capital Expenditures made
during such period, (v) sets forth in reasonable detail all Strategic Ventures’
expenditures and terms on a cumulative basis entered into during such period and
(vi) sets forth the roll-forward balance of Excluded Stock Issuances for such
period and the expenditures and terms thereof on a cumulative basis.

(e) Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
satisfactory to the Required Purchasers, a certificate by a Responsible Officer
of the Issuer that (i) the Corporate Chart attached thereto (or the last
Corporate Chart delivered pursuant to this clause (e)) is correct and complete
as of the date of such Compliance Certificate; provided that such Corporate
Chart shall not be required to be delivered more than once during any Fiscal
Year, (ii) the Loan Parties have delivered all documents (including updated
schedules as to locations of Collateral and acquisition of Intellectual Property
or real property) they are required to deliver pursuant to any Loan Document on
or prior to the date of delivery of such Compliance Certificate and

 

53



--------------------------------------------------------------------------------

(iii) complete and correct copies of all documents modifying any term of any
Constituent Document of any Group Member or any Subsidiary or joint venture
thereof on or prior to the date of delivery of such Compliance Certificate have
been delivered to the Purchasers or are attached to such certificate.

(f) Additional Projections. As soon as available and in any event not later than
30 days after the end of each Fiscal Year, any significant revisions to, (i) the
annual business plan of the Group Members for the Fiscal Year next succeeding
such Fiscal Year and (ii) forecasts prepared by management of the Issuer (A) for
each Fiscal Quarter in such next succeeding Fiscal Year and (B) for each other
succeeding Fiscal Year through the Fiscal Year containing the Maturity Date, in
each case including in such forecasts (x) a projected year-end Consolidated
balance sheet, income statement and statement of cash flows, (y) a statement of
all of the material assumptions on which such forecasts are based and
(z) substantially the same type of financial information as that contained in
the Initial Projections.

(g) Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

(h) Intercompany Loan Balances. Together with each delivery of any Compliance
Certificate pursuant to clause (d) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Issuer as part of the Compliance Certificate
delivered in connection with such Financial Statements.

(i) Audit Reports and Management Letters. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter and audit report received by any Group Member from any
independent registered certified public accountant (including the Group Members’
Accountants) in connection with such Financial Statements or any audit thereof,
each certified to be complete and correct copies by a Responsible Officer of the
Issuer as part of the Compliance Certificate delivered in connection with such
Financial Statements.

(j) Insurance. Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Required Purchasers and certified as complete and correct by
a Responsible Officer of the Issuer as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Required Purchasers may reasonably require.

Section 6.2. Other Events. The Issuer shall give the Purchasers notice of each
of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible officer of any Group Member knows or has
reason to know of it: (a)(i) any Default and (ii) any event that would have a
Material Adverse Effect, specifying, in each case, the nature and anticipated
effect thereof and any action proposed to be taken in connection therewith,
(b) any event (other than any event involving loss or damage to property)
reasonably expected to

 

54



--------------------------------------------------------------------------------

result in a mandatory payment of the Obligations pursuant to Section 2.6,
stating the material terms and conditions of such transaction and estimating the
Net Cash Proceeds thereof, (c) the commencement of, or any material developments
in, any action, investigation, suit, proceeding, audit, claim, demand, order or
dispute with, by or before any Governmental Authority affecting any Group Member
or any property of any Group Member that (i) seeks injunctive or similar relief,
(ii) in the reasonable judgment of the Issuer, exposes any Group Member to
liability in an aggregate amount in excess of $287,500 or (iii) if adversely
determined would have a Material Adverse Effect and (d) the acquisition of any
fee interest in any material real property or the entering into any material
lease.

Section 6.3. Copies of Notices and Reports. The Issuer shall promptly deliver to
the Purchasers, to the extent not otherwise delivered pursuant to any other
provision hereunder, copies of each of the following: (a) all reports that
Issuer transmits to its security holders generally, (b) all documents that any
Group Member files with the Securities and Exchange Commission, the National
Association of Securities Dealers, Inc., any securities exchange or any
Governmental Authority exercising similar functions, (c) all material documents
transmitted or received pursuant to, or in connection with, any Related
Documents (including all amendments, waivers, consent letters, or modifications
to any Senior Credit Documents, the Acquisition Agreement and any documents
related to the Non-Convertible E Preferred Shares, and all material notices or
requests provided by or to any Loan Party in connection with any of the
foregoing documents and agreements) and (d) any material document transmitted or
received pursuant to, or in connection with, any Contractual Obligation
governing Indebtedness of any Group Member.

Section 6.4. Taxes. The Issuer shall give the Purchasers notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly after any Responsible Officer of any Group Member knows or has reason
to know of it: (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which, in either case, would have a Material Adverse Effect.

Section 6.5. Labor Matters. The Issuer shall give the Purchasers notice of each
of the following (which may be made by telephone if promptly confirmed in
writing), promptly after, and in any event within 30 days after any Responsible
Officer of any Group Member knows or has reason to know of it: (a) the
commencement of any material labor dispute to which any Group Member is or may
become a party, including any strikes, lockouts or other disputes relating to
any of such Person’s plants and other facilities and (b) the incurrence by any
Group Member of any Worker Adjustment and Retraining Notification Act or related
or similar liability incurred with respect to the closing of any plant or other
facility of any such Person (other than, in the case of this clause (b), those
that would not, in the aggregate, have a Material Adverse Effect).

Section 6.6. ERISA Matters. The Issuer shall give the Required Purchasers (a) on
or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a

 

55



--------------------------------------------------------------------------------

minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a notice (which may be made by
telephone if promptly confirmed in writing) describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto.

Section 6.7. Environmental Matters

(a) The Issuer shall provide the Purchasers notice of each of the following
promptly after any Responsible Officer of any Group Member knows of it (and,
upon reasonable request of the Purchasers, documents and information in
connection therewith): (i)(A) Releases, (B) the receipt by any Group Member of
any notice of violation of or potential liability or similar notice under, or
the existence of any condition that could reasonably be expected to result in
violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in Environmental
Liabilities in excess of $287,500, (ii) the receipt by any Group Member of
notification that any property of any Group Member is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iii) any proposed acquisition or lease of real property (except
as part of any Permitted Acquisition) if such acquisition or lease would have a
reasonable likelihood of resulting in aggregate Environmental Liabilities in
excess of $287,500.

(b) Upon request of the Required Purchasers, the Issuer shall provide the
Purchasers a report containing an update as to the status of any environmental,
health or safety compliance, hazard or liability issue identified in any
document delivered to any Secured Party pursuant to any Loan Document or as to
any condition reasonably believed by the Required Purchasers to result in
material Environmental Liabilities.

Section 6.8. Other Information. The Issuer shall provide each Purchaser with
such other documents and information with respect to the business, property,
condition (financial or otherwise), legal, financial or corporate or similar
affairs or operations of any Group Member as such Purchaser may from time to
time reasonably request.

ARTICLE 7

AFFIRMATIVE COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 7.1. Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Section 8.4 and Section 8.7, (b) preserve
and maintain its rights (charter and statutory), privileges franchises and
Permits necessary or desirable in the conduct of its business, except, in the
case of this clause (b), where the failure to do so would not, in the

 

56



--------------------------------------------------------------------------------

aggregate, have a Material Adverse Effect and as otherwise provided in clause
(c) hereof, and (c) preserve and maintain its accreditation by the Distance
Education and Training Council except, in the case of this clause (c), where the
failure to do so would not be reasonably likely to have a Material Adverse
Effect.

Section 7.2. Compliance with Laws, Etc. Each Group Member shall comply (i) with
all applicable Requirements of Law, Contractual Obligations and Permits
(including, but not limited to, the Trade Regulation Rule of the Federal Trade
Commission entitled Disclosure Requirements and Prohibitions Concerning
Franchising and Business Opportunity Ventures and those relating to public
health and safety and the protection of the environment), except for such
failures to comply that would not, in the aggregate, have a Material Adverse
Effect and as otherwise provided in clause (ii) hereof, and (ii) in all material
respects with the No Child Left Behind Act and Title I of the Elementary and
Secondary Education Act of 1965

Section 7.3. Payment of Obligations. Each Group Member shall:

(a) pay or discharge before they become delinquent (a) all material claims,
taxes, assessments, charges and levies imposed by any Governmental Authority and
(b) all other lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien upon any property of any Group Member,
except, in each case, for those whose amount or validity is being contested in
good faith by proper proceedings diligently conducted and for which adequate
reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP; and

(b) make all payments and otherwise perform all obligations in respect of all
leases of real property to which any Loan Party or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Purchasers of any default by any party with respect to
such leases and cooperate with the Purchasers in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

Section 7.4. Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, have a
Material Adverse Effect.

Section 7.5. Maintenance of Insurance. Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members (including
policies of life, fire, theft, product liability, public liability, Flood
Insurance, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Issuer) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Group Members

 

57



--------------------------------------------------------------------------------

and (b) cause all such insurance relating to any property or business of any
Loan Party to name the Purchasers as additional insured, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 45 days’ notice thereof to the Purchasers.
Notwithstanding the requirement in subsection (a) above, Federal Flood Insurance
shall not be required for (x) real property not located in a Special Flood
Hazard Area, or (y) real property located in a Special Flood Hazard Area in a
community that does not participate in the National Flood Insurance Program.

Section 7.6. Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.

Section 7.7. Access to Books and Property. Each Group Member shall permit the
Purchasers and any Related Person of any of them, twice each Fiscal Year (or
during the continuance of an Event of Default as often as reasonably requested),
at any reasonable time during normal business hours and with reasonable advance
notice (except that, during the continuance of an Event of Default, no such
notice shall be required) to (a) visit and inspect the property of each Group
Member and examine and make copies of and abstracts from, the corporate (and
similar), financial, operating and other books and records of each Group Member,
(b) discuss the affairs, finances and accounts of each Group Member with any
officer or director of any Group Member and (c) communicate, with the Issuer’s
participation with any registered certified public accountants (including the
Group Members’ Accountants) of any Group Member. Each Group Member shall
authorize their respective registered certified public accountants (including
the Group Members’ Accountants) to communicate directly with the Purchasers and
their Related Persons.

Section 7.8. Environmental. Each Group Member shall comply with, and maintain
its real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders or directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect. Without limiting the foregoing, if an Event of Default is continuing or
if the Required Purchasers at any time have a reasonable basis to believe that
there exist violations of Environmental Laws by any Group Member or that there
exist any Environmental Liabilities, in each case, that would have, in the
aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of request from the Required Purchasers, cause the performance of,
and allow each Purchaser and its Related Persons access to such real property
for the purpose of conducting, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as the Required Purchasers may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by the Required Purchasers or any of their Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to the Required Purchasers and shall be in form and substance
reasonably acceptable to the Required Purchasers.

Section 7.9. Use of Proceeds. The proceeds of the Notes shall be used by the
Issuer (and, to the extent distributed to them by the Issuer, each other Group
Member) solely (a) to consummate the Related Transactions (including the payment
of a portion of the consideration)

 

58



--------------------------------------------------------------------------------

and for the payment of related transaction costs, fees and expenses, (b) for the
payment of transaction costs, fees and expenses incurred in connection with the
Loan Documents and the transactions contemplated therein, (c) for the repayment
of all amounts owing under the Existing Credit Agreements and other indebtedness
(other than indebtedness to be permitted to remain by the Required Purchasers in
their sole discretion), and (d) for working capital and general corporate and
similar purposes.

Section 7.10. Additional Collateral and Guaranties. To the extent not delivered
to the Purchasers on or before the Closing Date (including in respect of Persons
that become Subsidiaries of any Loan Party after the Closing Date but excluding
Excluded Foreign Subsidiaries and Strategic Ventures), each Group Member shall,
promptly, do each of the following, unless otherwise agreed by the Required
Purchasers:

(a) deliver to the Purchasers such modifications to the terms of the Loan
Documents (or, to the extent applicable as determined by the Required
Purchasers, such other documents), in each case in form and substance reasonably
satisfactory to the Required Purchasers and as the Required Purchasers deem
necessary or advisable in order to ensure the following:

(i) (A) each Subsidiary of any Loan Party that has entered into Guaranty
Obligations with respect to any Indebtedness of the Issuer and (B) each Wholly
Owned Subsidiary of any Loan Party shall guaranty, as primary obligor and not as
surety, the payment of the Obligations of the Issuer; and

(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Secured Parties, a
valid and enforceable security interest in all of its property (excluding
leasehold interests), including all of its Stock and Stock Equivalents and other
Securities, as security for the Obligations of such Loan Party;

provided, however, that, unless the Issuer and the Required Purchasers otherwise
agree, in no event shall (x) any Excluded Foreign Subsidiary or any Strategic
Venture be required to guaranty the payment of any Obligation, (y) the Loan
Parties, individually or collectively, be required to pledge in excess of 66% of
the outstanding Voting Stock of any Excluded Foreign Subsidiary or (z) a
security interest be required to be granted on any property of any Excluded
Foreign Subsidiary or any Strategic Venture as security for any Obligation;

(b) subject to the Bridge Intercreditor Agreement, deliver to the Required
Purchasers, or to such other Person as the Required Purchasers shall agree, all
documents representing all Stock, Stock Equivalents and other Securities pledged
pursuant to the documents delivered pursuant to clause (a) above, together with
undated powers or endorsements duly executed in blank;

(c) upon request of the Required Purchasers, deliver to it (x) an appraisal
complying with FIRREA, (y) within forty-five days of receipt of notice from
Agent that any fee interest in real property of the Loan Parties is located in a
Special Flood Hazard Area, Federal Flood Insurance as required by Section 7.5,
and (z) a Mortgage on any real property owned by any Loan Party, together with
all Mortgage Supporting Documents relating thereto (or, if such real property is
located in a jurisdiction outside the United States, similar documents
reasonably deemed appropriate by the Required Purchasers to obtain the
equivalent in such jurisdiction of a first-priority mortgage on such real
property or lease);

 

59



--------------------------------------------------------------------------------

(d) to take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Closing
Date (or, for Collateral located outside the United States, a similar priority
acceptable to the Required Purchasers), including the filing of UCC financing
statements in such jurisdictions as may be required by the Loan Documents or
applicable Requirements of Law or as the Required Purchasers may otherwise
reasonably request; and

(e) deliver to the Required Purchasers legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Required Purchasers.

Section 7.11. Deposit Accounts; Securities Accounts and Cash Collateral
Accounts. (a) Each Group Member (other than Excluded Foreign Subsidiaries)
shall, subject to Section 7.14(a), (i) deposit all of its cash in deposit
accounts that are Controlled Deposit Accounts, provided, however, that each
Group Member may maintain zero-balance accounts for the purpose of managing
local disbursements and may maintain payroll, withholding tax and other
fiduciary accounts, (ii) deposit all of its Cash Equivalents in securities
accounts that are Controlled Securities Accounts, in each case except for cash
and Cash Equivalents the aggregate value of which does not exceed $100,000 at
any time and cash and Cash Equivalents permitted under Section 8.2(g).

(b) The Secured Parties shall not have any responsibility for, or bear any risk
of loss of, any investment or income of any funds in any Cash Collateral
Account. From time to time after funds are deposited in any Cash Collateral
Account, the Required Purchasers may apply funds then held in such Cash
Collateral Account to the payment of Obligations in accordance with
Section 2.12. No Group Member and no Person claiming on behalf of or through any
Group Member shall have any right to demand payment of any funds held in any
Cash Collateral Account at any time prior to the termination of all Commitments
and the payment in full of all Obligations.

Section 7.12. [Reserved].

Section 7.13. Modification of Senior Credit Documents.

If any covenant (including any financial covenant) or event of default (or any
related definitions) in any Senior Credit Document shall be amended, modified or
otherwise revised, in each case, such that it is more restrictive than such
provisions were as of the Closing Date, or if any amendment or modification to
any Senior Credit Document adds a covenant or event of default to any Senior
Credit Document, the Issuer acknowledges and agrees that this Agreement and/or
the other Loan Documents, as applicable, shall be, if permitted by the Bridge
Intercreditor Agreement, automatically amended or modified to affect similar
amendments or modifications with respect to this Agreement and/or such other
Loan Documents, without the need for any further action or consent by Issuer or
any other Person. In furtherance of the foregoing, the Issuer

 

60



--------------------------------------------------------------------------------

shall, if permitted by the Bridge Intercreditor Agreement, permit the Purchasers
to document each such amendment or modification to this Agreement or such other
Loan Document or insert a corresponding new covenant or event of default in this
Agreement or such other Loan Document, without any need for any further action
or consent by the Issuer or any other Person.

Section 7.14. Post Closing.

(a) All Control Agreements that, in the reasonable judgment of the Required
Purchasers, are required for the Loan Parties to comply with the Loan Documents
each duly executed by, in addition to the applicable Loan Party, the applicable
financial institution shall be delivered to the Collateral Agent within
forty-five (45) days of the Closing Date.

(b) Within thirty (30) days of the Closing Date, if requested by the Required
Purchasers, the Issuer and the other Loan Parties shall enter into the Senior
Subordinated Subordination Agreement and the Junior Subordinated Subordination
Agreement , in each case in form and substance satisfactory to the Required
Purchasers and the Issuer, by acknowledging the foregoing.

(c) Within fifteen (15) days of the Closing Date, the Issuer shall deliver to
the Purchasers evidence satisfactory to the Required Purchasers that the
requirements of Section 7.5 in respect of endorsements have been satisfied.

ARTICLE 8

NEGATIVE COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 8.1. Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b) and Guaranty Obligations of the Loan Parties
with respect to such Indebtedness of the Loan Parties;

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (c) and Guaranty
Obligations of the Loan Parties with respect to such Indebtedness of the Loan
Parties; provided, however, that (i) the aggregate outstanding principal amount
of all such Indebtedness does not exceed $575,000 at any time and (ii) the
principal amount of such Indebtedness does not exceed the lower of the cost or
fair market value of the property so

 

61



--------------------------------------------------------------------------------

acquired or built or of such repairs or improvements financed, whether directly
or through a Permitted Refinancing, with such Indebtedness (each measured at the
time such acquisition, repair, improvement or construction is made);

(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);

(e) intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member;

(f) obligations under Hedging Agreements entered into for the sole purpose of
hedging in the normal course of business and consistent with industry practices
(and not for speculative or similar purposes);

(g) Guaranty Obligations of any Loan Party with respect to Indebtedness of any
Loan Party to the extent such Indebtedness is otherwise permitted herein (other
than Indebtedness permitted hereunder in reliance upon clause (b) or (c) above,
for which Guaranty Obligations may be permitted to the extent set forth in such
clauses);

(h) Indebtedness of the Issuer owing under the Senior Subordinated Notes;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed the maximum amount permitted by the Senior
Subordinated Subordination Agreement;

(i) Indebtedness of the Issuer owing under the Senior Credit Documents;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed the maximum amount permitted by the Bridge
Intercreditor Agreement;

(j) Indebtedness of the Issuer owing under the Junior Subordinated Notes;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed the maximum amount permitted by the Junior
Subordinated Subordination Agreement;

(k) Indebtedness of the Canadian Subsidiaries in an amount not to exceed
$1,150,000;

(l) obligations under letters of credit, in an amount not to exceed $1,725,000
in the aggregate (subject to the limitations in Section 8.3(e) if used to
support a Strategic Venture);

(m) Indebtedness of a Person whose assets or Stock is acquired by any Loan Party
in a Permitted Acquisition, provided that such Indebtedness (i) is either
purchase money indebtedness or a Capital Lease with respect to equipment or
mortgage financing with respect to real property, (ii) was in existence prior to
the date of such Permitted Acquisition, (iii) was not incurred in connection
with, or in contemplation of, such Permitted Acquisition, and (iv) does not
exceed $575,000 in the aggregate at any one time outstanding;

(n) unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $1,150,000
at any one time outstanding, (ii) is subordinated to the Obligations on terms
and conditions reasonably acceptable to the Required Purchasers, (iii) such
unsecured Indebtedness does not mature prior to the date that is 12 months after
the Maturity Date, and (iv) the only interest that accrues with respect to such
Indebtedness is payable in kind;

 

62



--------------------------------------------------------------------------------

(o) any unsecured Indebtedness of any Group Member; provided, however, that
(i) the aggregate outstanding principal amount of all such unsecured
Indebtedness shall not exceed $3,450,000 at any time and (ii) any such unsecured
Indebtedness in the form of a guaranty or other credit support of any Strategic
Venture shall be subject to the limitations in Section 8.3(e); and

Stock constituting Indebtedness under clause (g) of the definition of
Indebtedness to the extent that the issuance of such Stock is an Excluded Stock
Issuance.

Notwithstanding the foregoing, (i) no Loan Party shall create or incur any
Indebtedness (other than the Obligations) which is subordinated or junior in
right of payment to any Indebtedness of the Loan Parties under the Senior Credit
Documents, unless such Indebtedness is also subordinated or junior in right of
payment, in the same manner and to the same extent, to the Obligations, and
(ii) no Loan Party shall have outstanding, create or incur any Indebtedness
owing to any other Loan Party or any Affiliate or employee of any Loan Party
unless such Indebtedness is expressly subordinated to the Notes and other
Obligations in a manner and on terms satisfactory to the Required Purchasers.

Section 8.2. Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:

(a) Liens created pursuant to any Senior Credit Document;

(b) Customary Permitted Liens of Group Members;

(c) Liens existing on the date hereof and set forth on Schedule 8.2;

(d) Liens on the property of the Issuer or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 90 days after, the acquisition,
repair, improvement or construction of, such property financed, whether directly
or through a Permitted Refinancing, by such Indebtedness and (ii) such Liens do
not extend to any property of any Group Member other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed,
whether directly or through a Permitted Refinancing, by such Indebtedness;

(e) Liens on the property of the Issuer or any of its Subsidiaries securing the
Permitted Refinancing of any Indebtedness secured by any Lien on such property
permitted hereunder in reliance upon clause (c) or (d) above or this clause
(e) without any change in the property subject to such Liens;

(f) Liens securing the Notes;

(g) Liens with respect to cash collateral deposited to secure Indebtedness
permitted under Section 8.1(l) and Liens securing Indebtedness permitted under
Section 8.1(m)(i); and

 

63



--------------------------------------------------------------------------------

(h) Liens on any property of the Issuer or any of its Subsidiaries securing any
of their Indebtedness or their other liabilities; provided, however, that the
aggregate outstanding principal amount of all such Indebtedness and other
liabilities shall not exceed $350,000 at any time.

Section 8.3. Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

(a) Investments existing on the date hereof and set forth on Schedule 8.3;

(b) Investments in cash and Cash Equivalents;

(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Issuer) arising or acquired in the ordinary course of
business (iii) Investments received in settlements in the ordinary course of
business of such extensions of trade credit and (iv) guaranties by the Credit
Parties of Indebtedness otherwise permitted under Section 8.1 hereof;

(d) Investments made as part of a Permitted Acquisition;

(e) (i) Investments in Strategic Ventures funded with the Net Proceeds of
Excluded Equity Issuances applied to such Investments, and (ii) other
Investments in Strategic Ventures which together with the aggregate amount of
Capital Expenditures made pursuant to Section 5.5, and any Indebtedness incurred
under Section 8.1(l) or Section 8.1(o) with respect to a Strategic Venture,
shall not exceed $7,500,000 in the aggregate.

(f) (i) Investments by any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member or (iii) any Loan Party in
any Group Member that is not a Loan Party; provided, however, that the aggregate
outstanding amount of all Investments permitted pursuant to this clause
(iii) shall not exceed $1,650,000 at any time; and provided, further, that any
Investment consisting of loans or advances to any Loan Party pursuant to clause
(ii) above shall be subordinated in full to the payment of the Obligations of
such Loan Party on terms and conditions satisfactory to the Required Purchasers;

(g) loans or advances to employees of the Issuer or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, however, that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (f) shall not exceed $275,000 at
any time; and

(h) any other Investment (other than in Strategic Ventures) by the Issuer or any
of its Subsidiaries; provided, however, that the aggregate outstanding amount of
all such Investments shall not exceed $1,650,000 at any time.

Section 8.4. Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:

(a) In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Issuer, (i) Sales of Cash
Equivalents, inventory or property that has become obsolete or worn out and
(ii) non-exclusive licenses of Intellectual

 

64



--------------------------------------------------------------------------------

Property; provided, that, prior to any Event of Default, each Group Member shall
not be obligated to maintain, preserve, prosecute, or seek to register or
protect any Intellectual Property or IP Ancillary Rights in the event the Group
Member determines, in its reasonable business judgment, that such Intellectual
Property is no longer desirable or necessary in the conduct of its business;

(b) (i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and (ii) a Sale
of property pursuant to a Sale and Leaseback Transaction; provided, however,
that the aggregate fair market value (measured at the time of the applicable
Sale) of all property covered by any outstanding Sale and Leaseback Transaction
at any time shall not exceed $300,000;

(c) (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5 and (iii) any
distribution by the Issuer of the proceeds of Restricted Payments from any other
Group Member to the extent permitted in Section 8.5;

(d) (i) any Sale or issuance by any Subsidiary of the Issuer of its own Stock to
any Group Member, provided, however, that the proportion of such Stock and of
each class of such Stock (both on an outstanding and fully-diluted basis) held
by the Loan Parties, taken as a whole, does not change as a result of such Sale
or issuance and (ii) to the extent necessary to satisfy any Requirement of Law
in the jurisdiction of incorporation of any Subsidiary of the Issuer, any Sale
or issuance by such Subsidiary of its own Stock constituting directors’
qualifying shares or nominal holdings;

(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction and other than
Sale or issuance of its own Stock or Stock Equivalents by the Issuer and other
than Sale or issuance of its own Stock or Stock Equivalents by any other Group
Member to another Group Member as permitted under Section 8.3(f)) by, any Group
Member for fair market value payable in cash upon such sale; provided, however,
that the aggregate consideration received during any Fiscal Year for all such
Sales shall not exceed $1,650,000; and

(f) so long as no Default is continuing or would result therefrom, any issuance
by Issuer for cash consideration of its own Stock, constituting common stock or
if not common stock, Stock that is on terms and conditions and issued pursuant
to documentation, acceptable in all respects to the Required Purchasers, and
upon 10 days prior written notice of the Required Purchasers, all of the Net
Cash Proceeds of which are applied, substantially concurrently upon receipt to
(i) the prepayment of the Junior Subordinated Notes, and any accrued and unpaid
interest, fees or expenses payable in connection therewith or (ii) in accordance
with the prepayment provisions of Section 2.6(b).

Section 8.5. Restricted Payments. No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:

(a) (i) Restricted Payments (A) by any Group Member that is a Loan Party to any
Loan Party and (B) by any Group Member that is not a Loan Party to any Group
Member and (ii) dividends and distributions by any Subsidiary of the Issuer that
is not a Loan Party to any holder of its Stock, to the extent made to all such
holders ratably according to their ownership interests in such Stock;

 

65



--------------------------------------------------------------------------------

(b) dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;

(c) distributions to allow the Issuer to pay for the repurchase, retirement or
other acquisition or retirement for value of its Stock by any former employee or
director of any Loan Party or any of its Subsidiaries pursuant to any employee
or director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of the
Issuer or any of its Subsidiaries, in an amount not to exceed $1,150,000 in any
Fiscal Year so long as (i) both before and after giving effect to the payment of
such distribution (A) no Default exists or would result therefrom and (B) the
Loan Parties shall be in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 5.1 computed as of the most recent Fiscal Quarter
end for which the Loan Parties have delivered financial statements pursuant to
Section 6.1(b); and

(d) noncash repurchases of the Stock of the Issuer deemed to occur upon exercise
of stock options if such Stock represents a portion of the exercise price of
such options.

Section 8.6. Prepayment of Indebtedness. No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (y) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, to the extent
otherwise permitted by the Loan Documents, do each of the following:

(a) (i) prepay the Obligations, (ii) consummate a Permitted Refinancing and
(iii) prepay in full on the Closing Date Indebtedness owing under the Existing
Credit Agreements;

(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (A) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member and (B) otherwise, any Indebtedness
owing to any Loan Party;

(c) so long as no Event of Default has occurred and is continuing, prepay
intercompany loans permitted under Section 8.1(e);

(d) make voluntary, regularly scheduled or otherwise required repayments or
redemptions of Indebtedness (other than Indebtedness owing to any Affiliate of
the Issuer) but only, in the case of (i) the Junior Subordinated Notes, to the
extent permitted by clause (e) below and otherwise in accordance with the
subordination provisions of the applicable Subordination Agreement and
(ii) Indebtedness permitted under Section 8.1(n), to the extent permitted under
any applicable subordination agreement;

(e) prepay the obligations under the Junior Subordinated Documents with the
proceeds of an equity issuance in accordance with Section 8.4(f)(i); and

 

66



--------------------------------------------------------------------------------

(f) refinance the Indebtedness under the Senior Credit Agreement with the
proceeds of a replacement Senior Credit Agreement substantially in the form
provided to the Purchasers on the date hereof; provided that the aggregate
amount of the debt under the replacement Senior Credit Agreement does not exceed
the maximum amount of debt permitted pursuant to Section 8.1(h).

Section 8.7. Fundamental Changes. No Group Member shall (a) merge, consolidate
or amalgamate with any Person, (b) acquire all or substantially all of the Stock
or Stock Equivalents of any Person or (c) acquire any brand or all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting any line of business, division, branch, operating division
or other unit operation of any Person, in each case except for the following:
(x) the consummation of any Permitted Acquisition, (y) the merger, consolidation
or amalgamation of any Subsidiary of the Issuer into any Loan Party and (z) the
merger, consolidation or amalgamation of any Group Member for the sole purpose,
and with the sole material effect, of changing its State of organization within
the United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Issuer, the Issuer shall be the
surviving Person and (B) in the case of any merger, consolidation or
amalgamation involving any other Loan Party, a Loan Party shall be the surviving
corporation and all actions required to maintain the perfection of the Lien of
the Secured Parties on the Stock or property of such Loan Party shall have been
made.

Section 8.8. Change in Nature of Business. No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
in connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Issuer and its Subsidiaries at the date hereof and
business, operations and activities reasonably related thereto.

Section 8.9. Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Issuer that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for

(a) transactions in the ordinary course of business on a basis no less favorable
to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Issuer,

(b) Restricted Payments, the proceeds of which, if received by Issuer, are used
as required by Section 8.5,

(c) reasonable salaries and other reasonable director or employee compensation
and indemnification to officers and directors of any Group Member,

(d) Guaranty Obligations of Loan Parties with respect to Indebtedness of other
Loan Parties permitted under Section 8.1,

(e) transactions between any Loan Party and any Strategic Venture permitted
under another Section of this Agreement, and

 

67



--------------------------------------------------------------------------------

(f) the licensing of certain software of the Loan Parties and providing of
certain training and services to U.S. Skills LLC consistent with past practices,
provided no Default or Event of Default shall have occurred and be continuing
and such transactions with U.S. Skills LLC shall be comparable to arms’ length
transactions on commercially reasonable terms;

provided however that in no event shall a Group Member or any Subsidiary of a
Group Member perform or provide any management, consulting, administrative or
similar services to or for any Person other than another Group Member, a
Subsidiary of a Group Member or a customer who is not an Affiliate in the
ordinary course of business.

Section 8.10. Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member or Strategic Venture shall incur or
otherwise suffer to exist or become effective or remain liable on or responsible
for any Contractual Obligation (other than the Senior Credit Documents, Senior
Subordinated Documents and the Junior Subordinated Documents) limiting the
ability of (a) any Subsidiary of the Issuer (other than a Strategic Venture) to
make Restricted Payments to, or Investments in, or repay Indebtedness or
otherwise Sell property to, any Group Member or (b) any Group Member to incur or
suffer to exist any Lien upon any property of any Group Member, whether now
owned or hereafter acquired, securing any of its Obligations (including any
“equal and ratable” clause and any similar Contractual Obligation requiring,
when a Lien is granted on any property, another Lien to be granted on such
property or any other property), except, for each of clauses (a) and (b) above,
(x) pursuant to the Loan Documents and (y) limitations on Liens (other than
those securing any Obligation) on any property whose acquisition, repair,
improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease Obligations or Permitted Refinancings permitted hereunder in
reliance upon Section 8.1(b) or Section 8.1(c) set forth in the Contractual
Obligations governing such Indebtedness, Capitalized Lease Obligations or
Permitted Refinancing or Guaranty Obligations with respect thereto.

Section 8.11. Modification of Certain Documents. No Group Member shall do any of
the following:

(i) waive or otherwise modify any term of any Constituent Document of, or
otherwise change the capital structure of, any Group Member (including the terms
of any of their outstanding Stock or Stock Equivalents), in each case except for
those modifications and waivers that (x) do not elect, or permit the election,
to treat the Stock or Stock Equivalents of any limited liability company (or
similar entity) as certificated and (y) do not materially and adversely affect
the rights and privileges of any Group Member and do not materially and
adversely affect the interests of any Credit Party under the Loan Documents or
in the Collateral; provided, however, that consent of the Purchasers shall be
required for any amendment to section 14(b) of the bylaws of the Issuer; and
provided further that this paragraph (i) shall not preclude any waiver or
modification to any Constituent Document that is necessary to effect an issuance
of Stock in accordance with Section 8.4(f); or

(ii) waive or otherwise modify any term of any Senior Subordinated Documents,
the Senior Credit Documents or the Junior Subordinated Documents except to the
extent not prohibited by the terms of the applicable Subordination Agreement.

 

68



--------------------------------------------------------------------------------

Section 8.12. Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required or permitted
by GAAP or any Requirement of Law, or (b) its Fiscal Year or its method for
determining Fiscal Quarters or fiscal months.

Section 8.13. Margin Regulations. No Group Member shall use all or any portion
of the proceeds of any credit extended hereunder to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

Section 8.14. Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that
would, in the aggregate, have a Material Adverse Effect. No Group Member shall
cause or suffer to exist any event that could result in the imposition of a Lien
with respect to any Benefit Plan that would, in the aggregate, have a Material
Adverse Effect.

Section 8.15. Hazardous Materials. No Group Member shall cause or suffer to
exist any unpermitted Release of any Hazardous Material at, to or from any real
property owned, leased, subleased or otherwise operated or occupied by any Group
Member that would violate any Environmental Law, form the basis for any
Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Group Member),
other than such violations, Environmental Liabilities and effects that would
not, in the aggregate, have a Material Adverse Effect.

Section 8.16. Acquisition of Senior Credit Facilities Indebtedness.

No Group Member or Affiliate thereof (which shall include, without limitation,
for purposes of this Section 8.16, Bain Capital and any of its Affiliates) (the
foregoing, each an “Affiliate Purchaser”) shall, purchase, redeem, prepay,
tender for or otherwise acquire, directly or indirectly, any of the outstanding
Indebtedness under the Senior Credit Documents except (i) upon the full
repurchase or prepayment of the Obligations in accordance with the other terms
of this Agreement, or the refinancing, repurchase or repayment of the
Indebtedness under the Senior Credit Documents in accordance with the Senior
Subordinated Subordination Agreement and (ii) up to 30% of the Indebtedness
under the Senior Credit Documents outstanding at any time pursuant to
acquisition agreements and/or assignments which provide that (x) such interest
is without any voting rights of any kind (other than any consent required for a
vote contemplating the reduction of principal amount of indebtedness or the
increase of commitments or funding obligations) under the applicable Senior
Credit Documents (including, without limitation, with respect to amendments,
waivers and the exercise of remedies) and (y) such Affiliate Purchaser shall not
be included in the determination of “Requisite Lenders” or any similar standard
for determining voting under any Senior Credit Document. The Issuer will
promptly cancel all Indebtedness under the Senior Credit Documents acquired by
the Issuer pursuant to any purchase, redemption, prepayment or tender for the
Indebtedness under the Senior Credit Documents pursuant to any provision of this
Agreement or otherwise and no Indebtedness under the Senior Credit Documents may
be issued in substitution or exchange for any such Indebtedness under the Senior
Credit Documents. For the avoidance of doubt, neither this Section 8.16 nor any
other

 

69



--------------------------------------------------------------------------------

provisions of this Agreement or any Loan Document is intended to or shall
prevent (x) the Issuer from making any purchase, redemption, tender for, payment
or prepayment of any Indebtedness under the Senior Credit Documents (so long as
the Issuer complies with the immediately foregoing sentence) or (y) any
Affiliate Purchaser from complying with any of its obligations as a guarantor of
Indebtedness under the Senior Credit Documents.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.1. Definition. Each of the following shall be an Event of Default:

(a) the Issuer shall fail to pay (i) any principal of any Note when the same
becomes due and payable or (ii) any interest on any Note, any fee under any Loan
Document or any other Obligation (other than those set forth in clause
(i) above) and, in the case of this clause (ii), such non-payment continues for
a period of 3 Business Days after the due date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) any Loan Party shall fail to comply with:

(i) any provision of Article 5 (Financial Covenants), Section 6.1 (Financial
Statements), Section 6.2(a)(i) (Other Events), Section 7.1(a) (Maintenance of
Corporate Existence), Section 7.9 (Application of Loan Proceeds), or Article 8
(Negative Covenants), or

(ii) Section 6.3(c) (Copies of Notices and Reports with respect to Related
Documents), if such failure to comply shall remain unremedied for 5 days after
the earlier of (A) the date on which a Responsible Officer of the Issuer becomes
aware of such failure and (B) the date on which notice thereof shall have been
given to the Issuer by the Required Purchasers; or

(iii) Section 7.7 (Access to Books and Records), if such failure to comply shall
remain unremedied for 3 days after the earlier of (A) the date on which a
Responsible Officer of the Issuer becomes aware of such failure and (B) the date
on which notice thereof shall have been given to the Issuer by the Required
Purchasers; or

(iv) any other provision of any Loan Document if, in the case of this clause
(iv), such failure shall remain unremedied for 30 days after the earlier of
(A) the date on which a Responsible Officer of the Issuer becomes aware of such
failure and (B) the date on which notice thereof shall have been given to the
Issuer by the Required Purchasers; or

(d) (i) any Group Member fails to perform or observe any other condition or
covenant, or any other event shall occur or condition shall exist, under any
agreement or instrument relating to the Senior Credit Documents and such
failure, event or condition causes any portion of the Indebtedness under the
Senior Credit Documents to be declared to be due and

 

70



--------------------------------------------------------------------------------

payable prior to its stated maturity or cash collateral in respect thereof to be
demanded (other than as a result of cash collateral requirements required under
the Senior Credit Agreement during any period when the Senior Debt has not been
accelerated), or (ii) other than as set forth in clause (i), (x) any Group
Member shall fail to make any payment when due (whether due because of scheduled
maturity, required prepayment provisions, acceleration, demand or otherwise) on
any Indebtedness of any Group Member (other than the Obligations or any Hedging
Agreement) and, in each case, such failure relates to Indebtedness having a
principal amount of $1,150,000 or more, (y) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (z) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

(e) (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A) in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member, to the extent the relevant insurer has
not denied coverage therefor) in excess of $575,000 or (B) otherwise, that would
have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Required Purchasers or as
otherwise expressly permitted under any Loan Document, (i) any provision of any
Loan Document shall, at any time after the delivery of such Loan Document, fail
to be valid and binding on, or enforceable against, any Loan Party thereto,
(ii) any Loan Document purporting to grant a Lien to secure any Obligation
shall, at any time after the delivery of such Loan Document, fail to create a
valid and enforceable Lien on any Collateral purported to be covered thereby or
such Lien shall fail or cease to be a perfected Lien with the priority required
in the relevant Loan Document or (iii) any Subordination Agreement shall, in
whole or in part, terminate or otherwise fail or cease to be valid and binding
on, or enforceable against, any holder of the Indebtedness with respect thereto
(or any such holder shall so state in writing), or any Group Member shall state
in writing that any of the events described in clause (i), (ii) or (iii) above
shall have occurred.

 

71



--------------------------------------------------------------------------------

Section 9.2. Remedies. During the continuance of any Event of Default, the
Required Purchasers may, in each case by notice to the Issuer and in addition to
any other right or remedy provided under any Loan Document or by any applicable
Requirement of Law, declare immediately due and payable all or part of any
Obligation (including any accrued but unpaid interest thereon and any applicable
Prepayment Premium), whereupon the same shall become immediately due and
payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by the Issuer
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, however, that, effective immediately upon the occurrence of the Events
of Default specified in Section 9.1(e)(ii), each Obligation (including in each
case any accrued all accrued but unpaid interest thereon and any applicable
Prepayment Premium) shall automatically become and be due and payable, without
presentment, demand, protest or further notice or other requirement of any kind,
all of which are hereby expressly waived by the Issuer (and, to the extent
provided in any other Loan Document, any other Loan Party).

ARTICLE 10

MISCELLANEOUS

Section 10.1. Amendments, Waivers, Etc

(a) No amendment or waiver of any provision of any Loan Document and no consent
to any departure by any Loan Party therefrom shall be effective unless the same
shall be in writing and signed by the Required Purchasers and the Issuer;
provided, however, that no amendment, consent or waiver shall, unless in writing
and signed by each Purchaser directly affected thereby, in addition to any other
Person the signature of which is otherwise required pursuant to any Loan
Document, do any of the following:

(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

(ii) reserved;

(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Issuer to repay (whether or not on a fixed date), any outstanding Note owing to
such Purchaser, or (B) any fee or accrued interest payable to such Purchaser;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article 5 or in any definition set forth
therein or principally used therein;

(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Note or
fee owing to such Purchaser; provided, however, that this

 

72



--------------------------------------------------------------------------------

clause (iv) does not apply to any change to mandatory prepayments, including
those required under Section 2.6, or to the application of any payment,
including as set forth in Section 2.9;

(v) release any Guarantor from its guaranty of any obligations of the Issuer;

(vi) reduce or increase the proportion of Purchasers required for the Purchasers
(or any subset thereof) to take any action hereunder or change the definition of
the terms “Required Purchasers”, “Pro Rata Share” or “Pro Rata Outstandings”; or

(vii) amend Section 10.9 (Sharing of Payments) or this Section 10.1;

and provided, further, that no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, any SPV that has
been granted an option pursuant to Section 10.2(f) unless in writing and signed
by such SPV in addition to any signature otherwise required and (z) the consent
of the Issuer shall not be required to change any order of priority set forth in
Section 2.9 other than Section 2.9(a).

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

Section 10.2. Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Issuer, the Guarantors and the Purchasers. Thereafter, it
shall be binding upon and inure to the benefit of, but only to the benefit of,
the Issuer and each Purchaser and, in each case, their respective successors and
permitted assigns. Except as expressly provided in any Loan Document the Issuer
shall not have the right to assign any rights or obligations hereunder or any
interest herein.

(b) Right to Assign. Each Purchaser may Sell to any Person such Purchaser’s
rights and obligations hereunder, including its rights and obligations with
respect to Notes, without the consent of Issuer or any other Person, so long as
such Purchaser has not Sold more than 49% of the Notes it held on the Closing
Date (its “Minimum Hold”). In addition, any Purchaser may Sell its rights and
obligations hereunder (including all or a portion of its rights and obligations
with respect to Notes) in excess of its Minimum Hold to (i) any existing
Purchaser, (ii) any Affiliate or Approved Fund of any existing Purchaser or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Required Purchasers and, as long as no Event of
Default is continuing, the Issuer; (i) each such Sale must be ratable among the
obligations owing to and owed by such Purchaser and (ii) the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Notes subject to any such Sale shall be in a
minimum amount of $1,000,000, unless such Sale is made to an

 

73



--------------------------------------------------------------------------------

existing Purchaser or an Affiliate or Approved Fund of any existing Purchaser,
is of the assignor’s (together with its Affiliates and Approved Funds) entire
interest in such Notes or is made with the prior consent of the Issuer and the
Required Purchasers.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to each other Purchaser a copy of an Assignment (by electronic or such
other means as each Purchaser shall direct) evidencing such Sale, together with
any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to the Required Purchasers), and any tax forms required to be
delivered pursuant to Section 2.14(f). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such assignment is made in accordance with
Section 10.2(b)(iii), upon the Required Purchasers (and the Issuer, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, the Purchasers shall record or cause to be
recorded in the Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by the Purchasers
in the Register pursuant to Section 2.11(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment,
shall have the rights and obligations of a Purchaser, (ii) any applicable Note
shall be transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Purchaser’s rights and obligations under the Loan Documents, such Purchaser
shall cease to be a party hereto except that each Purchaser agrees to remain
bound by Section 10.8 (Right of Setoff) and Section 10.9 (Sharing of Payments)).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 10.2, each Purchaser may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Notes), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board) or (B) any holder of, or trustee for the benefit of the
holders of, such Purchaser’s Securities by notice to the other Purchasers;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Purchaser hereunder and no such Purchaser shall be relieved
of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 10.2, each Purchaser may, (x) with notice to the other Purchasers, grant
to an SPV the option to purchase all or any part of any Note that such Purchaser
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the purchase of Notes pursuant thereto shall satisfy the
obligation of such Purchaser to purchase such Notes hereunder) and such SPV may
assign to such Purchaser the right to receive payment with respect to any
Obligation and (y) without notice to or consent from any other Person, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents; provided, however, that, whether as a
result of any term of any Loan Document or of such grant or

 

74



--------------------------------------------------------------------------------

participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to purchase Notes hereunder, and, except
as provided in the applicable option agreement, none shall be liable for any
obligation of such Purchaser hereunder, (ii) such Purchaser’s rights and
obligations, and the rights and obligations of the Loan Parties and the Credit
Parties towards such Purchaser, under any Loan Document shall remain unchanged
and each other party hereto shall continue to deal solely with such Purchaser,
which shall remain the holder of the Obligations in the Register, except that
(A) each such participant and SPV shall be entitled to the benefit of
Section 2.14 (Taxes), but only to the extent such participant or SPV delivers
the tax forms such Purchaser is required to collect pursuant to Section 2.14(f)
and then only to the extent of any amount to which such Purchaser would be
entitled in the absence of any such grant or participation and (B) each such SPV
may receive other payments that would otherwise be made to such Purchaser with
respect to Notes purchased by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to the other Purchasers by
such SPV and such Purchaser, provided, however, that in no case (including
pursuant to clause (A) or (B) above) shall an SPV or participant have the right
to enforce any of the terms of any Loan Document, and (iii) the consent of such
SPV or participant shall not be required (either directly, as a restraint on
such Purchaser’s ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Purchaser may have under or in respect
of the Loan Documents (including the right to enforce or direct enforcement of
the Obligations), with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled. No party
hereto shall institute (and each of Issuer shall cause each other Loan Party not
to institute) against any SPV grantee of an option pursuant to this clause
(f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Purchaser having designated an SPV as such agrees to indemnify each
Indemnitee against any Liability that may be incurred by, or asserted against,
such Indemnitee as a result of failing to institute such proceeding (including a
failure to get reimbursed by such SPV for any such Liability). The agreement in
the preceding sentence shall survive the payment in full of the Obligations.

Section 10.3. Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Issuer agrees to pay or reimburse upon demand:

(a) each Purchaser for all reasonable out-of-pocket costs and expenses incurred
by it or any of its Related Persons in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case including the
reasonable fees, charges and disbursements of up to a maximum of two counsel for
all Purchasers and Related Persons, except that if there shall be a conflict of
interest, as determined by the Purchasers in their reasonable discretion on
advice of counsel, the Purchasers and the Related Persons may engage and be
reimbursed for additional counsel, and except that Purchasers and the Related
Persons may retain

 

75



--------------------------------------------------------------------------------

and be reimbursed for such special and/or local counsel as they reasonably
determine are necessary, and fees, charges and disbursements of the auditors,
appraisers, printers and other of their Related Persons retained by or on behalf
of any of them or any of their Related Persons (for the avoidance of doubt, any
such costs and expenses shall be payable by the Issuer regardless of whether the
transactions relating thereto are consummated and regardless of whether any
applicable document is executed by the Issuer or any other Loan Party or any
Secured Party),

(b) each Purchaser for all reasonable costs and expenses incurred by it or any
of its Related Persons in connection with internal audit reviews and field
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
such Purchaser for its examiners) and

(c) each Purchaser and its Related Persons for all costs and expenses incurred
in connection with

(i) any refinancing or, after the occurrence of an Event of Default,
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”,

(ii) the enforcement or preservation of any right or remedy under any Loan
Document, any Obligation, or any other related right or remedy or

(iii) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Group Member, Loan Document, Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including in each case
including fees, charges and disbursements of up to a maximum of two counsel for
all Purchasers and Related Persons, except that if there shall be a conflict of
interest, as determined by the Purchasers in their reasonable discretion on
advice of counsel, the Purchasers and the Related Persons may engage and be
reimbursed for additional counsel, and except that Purchasers and the Related
Persons may retain and be reimbursed for such special and/or local counsel as
they reasonably determine are necessary);

No amount shall be payable under this Section 10.3 with respect to Taxes,
amounts with respect to which shall be payable solely and exclusively pursuant
to Section 2.14.

Section 10.4. Indemnities.

(a) The Issuer agrees to indemnify, hold harmless and defend each Purchaser and
each of its Related Persons (each such Person being an “Indemnitee”) from and
against all Liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of

(i) any Loan Document, any Related Document, any Disclosure Document, any
Obligation (or the repayment thereof), the use or intended use of the proceeds
of any Note, any Related Transaction, or any securities filing of, or with
respect to, any Group Member,

 

76



--------------------------------------------------------------------------------

(ii) any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, initial syndication, arrangement or understanding with
any broker, finder or consultant, in each case entered into by or on behalf of
the Acquired Company, any Group Member or any Affiliate of any of them in
connection with any of the foregoing,

(iii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its Related Persons, any
holders of Securities or creditors (and including attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or

(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”);

provided, however, that (A) the Issuer shall not have any liability under this
Section 10.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order, (B) the Issuer shall be liable in each case for fees, charges
and disbursements of up to a maximum of two counsel for all Indemnitees, except
that if there shall be a conflict of interest, as determined by the Purchasers
in their reasonable discretion on advice of counsel, the Indemnitees may engage
and be reimbursed for additional counsel, and except that the Indemnitees may
retain and be reimbursed for such special and/or local counsel as they
reasonably determine are necessary) and (C) the Issuer shall not be responsible
for indemnification of any Indemnitee hereunder in connection with any dispute
solely between or among Indemnitees. Furthermore, the Issuer waives and agrees
not to assert against any Indemnitee, and shall cause each other Loan Party to
waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person; provided, further, however, that no amount shall be
payable under this Section 10.4 with respect to Taxes, amounts with respect to
which shall be payable solely and exclusively pursuant to Section 2.14.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.

 

77



--------------------------------------------------------------------------------

Section 10.5. Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.14
(Taxes), Section 10.3 (Costs and Expenses), Section 10.4 (Indemnities) or this
Section 10.5) and all representations and warranties made in any Loan Document
shall (A) survive the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

Section 10.6. Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). The Issuer hereby waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

Section 10.7. Lender-Creditor Relationship. The relationship between the
Purchasers and the Loan Parties is solely that of lender and creditor. No
Secured Party has any fiduciary relationship or duty to any Loan Party arising
out of or in connection with, and there is no agency, tenancy or joint venture
relationship between the Credit Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.

Section 10.8. Right of Setoff. Each Purchaser and each Affiliate (including each
branch office thereof) of any of them is hereby authorized, without notice or
demand (each of which is hereby waived by the Issuer), at any time and from time
to time during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by such Purchaser or any of its Affiliates to or for the credit or the
account of the Issuer against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured.
Each Purchaser agrees promptly to notify the Issuer and each other Purchaser
after any such setoff and application made by such Purchaser or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 10.8 are
in addition to any other rights and remedies (including other rights of setoff)
that the Purchasers and their Affiliates and other Credit Parties may have.

Section 10.9. Sharing of Payments, Etc. If any Purchaser, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral), other than pursuant to Section 2.14 (Taxes) and
Section 2.15 (Substitution of Purchasers) and such payment exceeds the amount
such Purchaser would have been entitled to receive if all payments had been
distributed in accordance with the provisions of the Loan Documents, such
Purchaser shall purchase for cash from other Credit Parties such participations
in their Obligations as necessary for such Purchaser to share such excess
payment with such Credit Parties to ensure such payment is applied as though it
had been applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Issuer, applied to repay the Obligations
in

 

78



--------------------------------------------------------------------------------

accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Purchaser in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Purchaser without interest and (b) such Purchaser shall, to the fullest extent
permitted by applicable Requirements of Law, be able to exercise all its rights
of payment (including the right of setoff) with respect to such participation as
fully as if such Purchaser were the direct creditor of the Issuer in the amount
of such participation.

Section 10.10. Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Issuer, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

Section 10.11. Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and

(i) addressed to

 

If to the Issuer, to  

The Princeton Review, Inc.

111 Speen Street, Framingham, MA 01701

Attention: Neal S. Winneg

Tel: 508-663-5081

Fax: 508-663-5115

with copy to

 

Goodwin Procter LLP

Exchange Place, Boston, MA 02109

Attention: Edward Matson Sibble, Jr., Esq.

Tel: 617-570-1480,

Fax: 617-523-1231,

(ii) otherwise to the party to be notified at its address specified opposite its
name on Schedule II or on the signature page of any applicable Assignment.

 

79



--------------------------------------------------------------------------------

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, and (iv) if delivered
by facsimile, upon sender’s receipt of confirmation of proper transmission.

Section 10.12. Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

Section 10.13. Jurisdiction.

(a) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Issuer hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided that nothing in this Agreement shall limit the right
of a Purchaser to commence any proceeding in the federal or state courts of any
other jurisdiction to the extent Required Purchasers determines that such action
is necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(b) Service of Process. The Issuer (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waives personal service
of any and all legal process, summons, notices and other documents and other
service of process of any kind and consents to such service in any suit, action
or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Issuer
specified in Section 10.11 (and shall be effective when such mailing shall be
effective, as provided therein). The Issuer (and, to the extent set forth in any
other Loan Document, each other Loan Party) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 10.13 shall
affect the right of any Purchaser to serve process in any other manner permitted
by applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.

Section 10.14. Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A)

 

80



--------------------------------------------------------------------------------

certifies that no other party and no Related Person of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to enter into the Loan
Documents, as applicable, by the mutual waivers and certifications in this
Section 10.14.

Section 10.15. Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 10.16. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.17. Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party, any
Purchaser or any of its Affiliates relating to a financing of substantially
similar form, purpose or effect. In the event of any conflict between the terms
of this Agreement and any other Loan Document, the terms of this Agreement shall
govern (unless such terms of such other Loan Documents are necessary to comply
with applicable Requirements of Law, in which case such terms shall govern to
the extent necessary to comply therewith).

Section 10.18. Use of Name. The Issuer agrees, and shall cause each other Loan
Party to agree, that it shall not, and none of its Affiliates shall, issue any
press release or other public disclosure (other than any document filed with any
Governmental Authority relating to a public offering of the Securities of any
Loan Party) using the name, logo or otherwise referring to any Secured Party or
of any of its Affiliates, the Loan Documents or any transaction contemplated
therein to which the Credit Parties are party without at least 2 Business Days’
prior notice to the applicable other Secured Party and without the prior consent
of such Secured Party except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with such Secured Party
prior thereto.

Section 10.19. Non-Public Information; Confidentiality

(a) Each Purchaser acknowledges and agrees that it may receive material
non-public information hereunder concerning the Loan Parties and their
Affiliates and Securities and agrees to use such information in compliance with
all relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

(b) Each Purchaser agrees to use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Loan Document and designated in writing by any
Loan Party as confidential, except that such

 

81



--------------------------------------------------------------------------------

information may be disclosed (i) with the Issuer’s consent, (ii) to Related
Persons of such Purchaser in connection with the administration of the credits
extended hereunder in each case, that are advised of the confidential nature of
such information and are instructed to keep such information confidential,
(iii) to the extent such information presently is or hereafter becomes available
to such Purchaser on a non-confidential basis from a source other than any Loan
Party, (iv) to the extent disclosure is required by applicable Requirements of
Law or other legal process or requested or demanded by any Governmental
Authority, (v) to the extent necessary or customary for inclusion in league
table measurements or in any tombstone or other advertising materials (and the
Loan Parties consent to the publication of such tombstone or other advertising
materials by any Purchaser or any of its Related Persons), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Issuers, (vii) to
current or prospective assignees, SPVs grantees of any option described in
Section 10.2(f) or participants, and to their respective Related Persons, in
each case to the extent such assignees, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 10.19 and (viii) in connection with the exercise of any remedy
under any Loan Document. In the event of any conflict between the terms of this
Section 10.19 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 10.19
shall govern.

Section 10.20. Patriot Act Notice. Each Purchaser subject to the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Issuer that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Issuer, including the name and address of the Issuer and
other information allowing such Purchaser to identify the Issuer in accordance
with such act.

ARTICLE 11

COLLATERAL AGENT

Section 11.1. Appointment and Authorization of Collateral Agent. Each Purchaser
hereby designates and appoints Sankaty Advisors LLC (“Sankaty”) as its
collateral agent under this Agreement (“Collateral Agent”) and the other Loan
Documents and each Purchaser hereby irrevocably authorizes Collateral Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Collateral Agent by the terms of this Agreement or any
other Loan Document, together with such powers as are reasonably incidental
thereto. Collateral Agent agrees to act as agent for and on behalf of the
Purchasers on the conditions contained in this Section 11. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in the other Loan Documents, nor
shall Collateral Agent have or be deemed to have any fiduciary relationship with
any Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Collateral Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship

 

82



--------------------------------------------------------------------------------

between independent contracting parties. Each Purchaser hereby further
authorizes Collateral Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral. Except as expressly
otherwise provided in this Agreement, Collateral Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that
Collateral Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Collateral Agent, Purchasers agree that Collateral Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations and the
Collateral and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) reserved, (d) open and maintain such bank accounts
and cash management arrangements as Collateral Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(e) perform, exercise, and enforce any and all other rights and remedies of the
Purchasers with respect to Issuer or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, (g) incur and pay such expenses of the Purchasers as Collateral Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents, and (h) to execute and
deliver the Subordination Agreements.

Section 11.2. Delegation of Duties. Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Collateral Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

Section 11.3. Liability of Collateral Agent. None of the Collateral
Agent-Related Persons shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (b) be responsible in any manner to any of
the Purchasers for any recital, statement, representation or warranty made by
Issuer or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Collateral Agent under or in connection with, this Agreement or
any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of Issuer or its Subsidiaries or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Collateral
Agent-Related Person shall be under any obligation to any Purchasers to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Issuer or its
Subsidiaries.

Section 11.4. Reliance by Collateral Agent. Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and

 

83



--------------------------------------------------------------------------------

correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Issuer or
counsel to any Purchaser), independent accountants and other experts selected by
Collateral Agent. Collateral Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Collateral Agent shall first receive such advice or concurrence of the
Purchasers as it deems appropriate and until such instructions are received,
Collateral Agent shall act, or refrain from acting, as it deems advisable. If
Collateral Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Purchasers against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the requisite Purchasers and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Purchasers.

Section 11.5. Notice of Default or Event of Default. Collateral Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Collateral Agent for the
account of the Purchasers and, except with respect to Events of Default of which
Collateral Agent has actual knowledge, unless Collateral Agent shall have
received written notice from a Purchaser or Issuer referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default.” Collateral Agent promptly will notify the Purchasers of its
receipt of any such notice or of any Event of Default of which Collateral Agent
has actual knowledge. If any Purchaser obtains actual knowledge of any Event of
Default, such Purchaser promptly shall notify the other Purchasers and
Collateral Agent of such Event of Default. Each Purchaser shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 11.4, Collateral Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Purchasers in
accordance with Section 9.2; provided, however, that unless and until Collateral
Agent has received any such request, Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

Section 11.6. Credit Decision. Each Purchaser acknowledges that none of the
Collateral Agent-Related Persons has made any representation or warranty to it,
and that no act by Collateral Agent hereinafter taken, including any review of
the affairs of Issuer and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Collateral Agent-Related Person
to any Purchaser. Each Purchaser represents to Collateral Agent that it has,
independently and without reliance upon any Collateral Agent-Related Person and
based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of Issuer or any other Person party to a Loan Document, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Issuer. Each Purchaser also represents that it will, independently and
without reliance upon any Collateral Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Issuer or any other Person party to a Loan Document. Except
for notices, reports, and other documents expressly herein required to be
furnished to the Purchasers by Collateral Agent,

 

84



--------------------------------------------------------------------------------

Collateral Agent shall not have any duty or responsibility to provide any
Purchaser with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Issuer or any other Person party to a Loan Document that may
come into the possession of any of the Collateral Agent-Related Persons. Each
Purchaser acknowledges that Collateral Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Purchaser with any
credit or other information with respect to Issuer, its Affiliates or any of
their respective business, legal, financial or other affairs, and irrespective
of whether such information came into Collateral Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Purchaser
became a party to this Agreement.

Section 11.7. Costs and Expenses; Indemnification. Collateral Agent may incur
and pay expenses of the Purchasers to the extent Collateral Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Issuer is obligated to reimburse Collateral Agent or Purchasers for such
expenses pursuant to this Agreement or otherwise. In the event Collateral Agent
is not reimbursed for such costs and expenses by Issuer or its Subsidiaries,
each Purchaser hereby agrees that it is and shall be obligated to pay to
Collateral Agent such Purchaser’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Purchasers shall indemnify
upon demand the Collateral Agent (to the extent not reimbursed by or on behalf
of Issuer and without limiting the obligation of Issuer to do so), according to
their Pro Rata Shares, from and against any and all Indemnified Matters;
provided, however, that no Purchaser shall be liable for the payment to any
Collateral Agent-Related Person of any portion of such Indemnified Matters
resulting solely from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Purchaser shall reimburse Collateral
Agent upon demand for such Purchaser’s Pro Rata Share of any costs or out of
pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Collateral Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Collateral Agent is not reimbursed for such expenses by or on
behalf of Issuer. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Collateral
Agent.

Section 11.8. Collateral Agent in Individual Capacity. Sankaty and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Issuer
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though Sankaty were not Collateral Agent hereunder, and, in each
case, without notice to or consent of the Purchasers. The other Purchasers
acknowledge that, pursuant to such activities, Sankaty or its Affiliates may
receive information regarding Issuer or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
Issuer or such other Person and that prohibit the disclosure of such information
to the Purchasers and the Purchasers acknowledge that, in such circumstances
(and in the absence of a waiver of such confidentiality obligations, which
waiver Collateral Agent will use its reasonable best efforts to obtain),
Collateral Agent shall not be under any obligation to provide such information
to them. The terms “Purchaser” and “Purchasers” include Sankaty in its
individual capacity.

 

85



--------------------------------------------------------------------------------

Section 11.9. Successor Collateral Agent. Collateral Agent may resign as
Collateral Agent upon 30 days prior written notice to the Purchasers (unless
such notice is waived by the Required Purchasers) and Issuer (unless such notice
is waived by Issuer). If Collateral Agent resigns under this Agreement, the
Required Purchasers shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Issuer (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Collateral
Agent for the Purchasers. If no successor Collateral Agent is appointed prior to
the effective date of the resignation of Collateral Agent, Collateral Agent may
appoint, after consulting with the Purchasers and Issuer, a successor Collateral
Agent. If Collateral Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required
Purchasers may agree in writing to remove and replace Collateral Agent with a
successor Collateral Agent from among the Purchasers with (so long as no Event
of Default has occurred and is continuing) the consent of Issuer (such consent
not to be unreasonably withheld, delayed, or conditioned). In any such event,
upon the acceptance of its appointment as successor Collateral Agent hereunder,
such successor Collateral Agent shall succeed to all the rights, powers, and
duties of the retiring Collateral Agent and the term “Collateral Agent” shall
mean such successor Collateral Agent and the retiring Collateral Agent’s
appointment, powers, and duties as Collateral Agent shall be terminated. After
any retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent under this Agreement.
If no successor Collateral Agent has accepted appointment as Collateral Agent by
the date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Purchasers shall perform all of the duties of
Collateral Agent hereunder until such time, if any, as the Purchasers appoint a
successor Collateral Agent as provided for above.

Section 11.10. Purchaser in Individual Capacity. Any Purchaser and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Issuer and its Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though such Purchaser were not a Purchaser hereunder
without notice to or consent of the other members of the Purchaser Group. The
other members of the Purchaser Group acknowledge that, pursuant to such
activities, such Purchaser and its respective Affiliates may receive information
regarding Issuer or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Issuer or
such other Person and that prohibit the disclosure of such information to the
Purchasers, and the Purchasers acknowledge that, in such circumstances (and in
the absence of a waiver of such confidentiality obligations, which waiver such
Purchaser will use its reasonable best efforts to obtain), such Purchaser shall
not be under any obligation to provide such information to them.

Section 11.11. Collateral Matters.

(a) The Purchasers hereby irrevocably authorize Collateral Agent, at its option
and in its sole discretion (and without the consent of any Purchaser), to
release any Lien on any Collateral (i) upon payment and satisfaction in full by
Issuer of all Obligations, (ii) constituting property being sold or disposed of
(including property consisting of Stock and, if

 

86



--------------------------------------------------------------------------------

Collateral Agent’s Lien on all of the Stock issued by any Loan Party is released
pursuant to the terms of this Section 11.10, also including any of the
Collateral provided by such Loan Party) if a release is required or desirable in
connection therewith, (iii) constituting property in which Issuer or its
Subsidiaries owned no interest at the time Collateral Agent’s Lien was granted
nor at any time thereafter, (iv) constituting property leased to Issuer or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement (v) constituting property of a Guarantor that has
been released from the Guaranty and Security Agreement in accordance with the
Loan Documents, or (vi) if Collateral Agent is otherwise expressly required to
release such Lien by the terms of any Loan Document. The Purchasers hereby
irrevocably authorize Collateral Agent, based upon the instruction of the
Required Purchasers, to credit bid and purchase (either directly or through one
or more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted by Collateral Agent under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, or at any other sale or foreclosure conducted by Collateral
Agent (whether by judicial action or otherwise) in accordance with applicable
law. Except as provided above, Collateral Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Purchasers, or (z) otherwise, the Required Purchasers. Upon request by
Collateral Agent or Issuer at any time, the Purchasers will confirm in writing
Collateral Agent’s authority to release any such Liens on particular types or
items of Collateral pursuant to this Section Section 11.10; provided, however,
that (1) Collateral Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Collateral Agent’s opinion,
would expose Collateral Agent to liability or create any obligation or entail
any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Issuer in respect of) all
interests retained by Issuer, including, the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

(b) Collateral Agent shall have no obligation whatsoever to any of the
Purchasers to assure that the Collateral exists or is owned by Issuer or its
Subsidiaries or is cared for, protected, or insured or has been encumbered, or
that Collateral Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Collateral Agent pursuant to any
of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Collateral Agent may act in any manner it may
deem appropriate, in its sole discretion given Collateral Agent’s own interest
in the Collateral in its capacity as one of the Purchasers and that Collateral
Agent shall have no other duty or liability whatsoever to any Purchaser as to
any of the foregoing, except as otherwise provided herein.

Section 11.12. Restrictions on Actions by Purchasers; Sharing of Payments.

(a) Each of the Purchasers agrees that it shall not, without the express written
consent of Collateral Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Collateral Agent, set off against
the Obligations, any amounts owing by such Purchaser to Issuer or its
Subsidiaries or any deposit accounts of Issuer or its Subsidiaries now or
hereafter maintained with such Purchaser. Each of the Purchasers further agrees
that it

 

87



--------------------------------------------------------------------------------

shall not, unless specifically requested to do so in writing by Collateral
Agent, take or cause to be taken any action, including, the commencement of any
legal or equitable proceedings to enforce any Loan Document against Issuer or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b) If, at any time or times any Purchaser shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Purchaser from Collateral Agent pursuant to the terms of this
Agreement, or (ii) payments from Collateral Agent in excess of such Purchaser’s
Pro Rata Share of all such distributions by Collateral Agent, such Purchaser
promptly shall (A) turn the same over to Collateral Agent, in kind, and with
such endorsements as may be required to negotiate the same to Collateral Agent,
or in immediately available funds, as applicable, for the account of all of the
Purchasers and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Purchasers so that such excess payment received shall be applied ratably
as among the Purchasers in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

Section 11.13. Agency for Perfection. Collateral Agent hereby appoints each
other Purchaser as its agent (and each Purchaser hereby accepts such
appointment) for the purpose of perfecting Collateral Agent’s Liens in assets
which, in accordance with Article 8 or Article 9, as applicable, of the Code can
be perfected by possession or control. Should any Purchaser obtain possession or
control of any such Collateral, such Purchaser shall notify Collateral Agent
thereof, and, promptly upon Collateral Agent’s request therefor shall deliver
possession or control of such Collateral to Collateral Agent or in accordance
with Collateral Agent’s instructions.

Section 11.14. Payments by Collateral Agent to the Purchasers. All payments to
be made by Collateral Agent to the Purchasers shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to
Collateral Agent. Concurrently with each such payment, Collateral Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.

Section 11.15. Concerning the Collateral and Related Loan Documents. Each
Purchaser authorizes and directs Collateral Agent to enter into this Agreement
and the other Loan Documents. Each Purchaser agrees that any action taken by
Collateral Agent in accordance with the terms of this Agreement or the other
Loan Documents relating to the Collateral and the exercise by Collateral Agent
of its powers set forth therein or herein, together with such other powers that
are reasonably incidental thereto, shall be binding upon all of the Purchasers.

 

88



--------------------------------------------------------------------------------

Section 11.16. Release of Collateral or Guarantors. Each Purchaser hereby
consents to the release and hereby directs the Collateral Agent to release (or,
in the case of clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and

(b) any Lien held by the Collateral Agent for the benefit of the Secured Parties
against (i) any Collateral that is Sold by a Loan Party in a Sale permitted by
the Loan Documents (including pursuant to a valid waiver or consent), to the
extent all Liens required to be granted in such Collateral pursuant to
Section 7.10 after giving effect to such Sale have been granted, (ii) any
property subject to a Lien permitted hereunder in reliance upon Section 8.2(d)
or (e) and (iii) all of the Collateral and all Loan Parties upon (A) payment and
satisfaction in full of all Notes and all other Obligations that the Collateral
Agent has been notified in writing are then due and payable by the holder of
such Obligation, (B) deposit of cash collateral with respect to all contingent
Obligations (other than Contingent Indemnification Obligations), in amounts and
on terms and conditions and with parties satisfactory to the Collateral Agent
and each Indemnitee that is owed such Obligations and (C) to the extent
requested by the Collateral Agent, receipt by the Secured Parties of liability
releases from the Loan Parties each in form and substance acceptable to the
Collateral Agent.

Each Purchaser hereby directs the Collateral Agent, and the Collateral Agent
hereby agrees, upon receipt of reasonable advance notice from the Issuer, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 11.16.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE PRINCETON REVIEW, INC., as ISSUER   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:   Chief Operating Officer and CFO

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. BRIDGE NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PRINCETON REVIEW OPERATIONS, L.L.C., as a GUARANTOR   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:   President and Chief Operating Officer
TEST SERVICES, INC., as a GUARANTOR   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:   Vice President and Treasurer THE
PRINCETON REVIEW OF ORANGE COUNTY, LLC, as a GUARANTOR   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:   Vice President and Treasurer PENN
FOSTER INC., as GUARANTOR   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:   Chief Operating Officer and Treasurer
PENN FOSTER EDUCATION GROUP INC., as GUARANTOR   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:   Vice President and Treasurer

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. BRIDGE NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

COLLATERAL AGENT:   SANKATY ADVISORS, LLC, as a COLLATERAL AGENT   By:  

/s/ Michael Ewald

  Name:   Michael Ewald   Title:   Managing Director PURCHASERS:   SANKATY
CREDIT OPPORTUNITIES IV, LP, as a PURCHASER   By:  

/s/ Michael Ewald

  Name:   Michael Ewald   Title:   Managing Director

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. BRIDGE NOTE PURCHASE AGREEMENT